 



EXHIBIT 10.74
PURCHASE AND SALE AGREEMENT
     THIS PURCHASE AND SALE AGREEMENT (this “Agreement”) is entered into as of
January 29, 2007 by and among Rogers Street, LLC, a Delaware limited liability
company and Lyme/Houston Development I, LP, a Delaware limited partnership and
Kendall Square LLC, a Delaware limited liability company (collectively, the
“Seller”) and BioMed Realty, L.P., a Maryland limited partnership (the
“Purchaser”), having an office at 17140 Bernardo Center Drive, Suite 222, San
Diego, California 92128, with a facsimile number of (858) 485-9843. The Seller
has an office c/o Lyme Properties LLC, 101 Main Street, 18th floor, Cambridge,
MA 02142 Attn: Robert L. Green, with a facsimile number of (617) 225-2133. Any
written consent or approval given by Kendall Square LLC shall be deemed to have
been given by Seller.
     In consideration of the mutual promises hereinafter set forth and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
ARTICLE 1
Definitions
     Section 1.1. Definitions. For purposes of this Agreement, capitalized terms
not otherwise defined herein have the meanings set forth below:
     “Actual Remaining Cost” shall have the meaning set forth in Section 2.2(b).
     “Architect” shall mean Arrowstreet, Inc.
     “Architect’s Services” shall mean the Architect’s services listed on the
attached Schedule 7.2(b)(iv)-7(B).
     “Architect’s Statement” shall have the meaning set forth in Section 6.1(e).
     “Arrowstreet Agreement” shall mean that certain Agreement between Owner and
Architect effective as of January 17, 2000 between Rogers Street, LLC and the
Architect, as amended.
     “Asserting Party” shall have the meaning set forth in Section 11.21.
     “Assignment and Assumption Agreement” shall mean an Assignment, Assumption
and Bill of Sale Agreement in substantially the form attached hereto as
Schedule 8.2(e).
     “Assignment and Assumption of Ground Lease” shall mean an Assignment and
Assumption of Ground Lease in substantially the form attached hereto as
Schedule 8.2(b).

 



--------------------------------------------------------------------------------



 



     “Assignment of Reserved Development Rights” shall have the meaning set
forth in Schedule 4.1 attached hereto.
     “Brokerage Agreements” shall mean the lease brokerage agreements listed on
the attached Schedule 7.2(b)(iv)-4.
     “Business Day” shall mean any day of the week other than Saturday, Sunday,
or a day on which banking institutions in Boston, Massachusetts are obligated or
authorized by law or executive action to be closed to the transaction of normal
banking business.
     “CER Declaration” shall mean the Declaration of Covenants, Easements and
Restrictions of Kendall Square, dated as of July 17, 2002 and recorded in the
Middlesex South District Registry of Deeds on July 19, 2002 as Instrument
No. 983 in Book 35927, Page 246, as affected by Certificate of Confirmation by
Kendall Square LLC, dated March 8, 2005 and recorded with the Middlesex South
District Registry of Deeds in Book 44817, Page 554.
     “CER Declaration Estoppel Certificate” shall have the meaning set forth in
Section 6.1(i).
     “Certificate” shall have the meaning set forth in Section 6.1(k).
     “CES” shall mean Commonwealth Energy System.
     “CES Documents” shall mean the following agreements between Kendall Square
LLC (or its predecessor in interest) and CES (or its predecessor in interest):
Release and Indemnity Agreement dated as of August 18, 1998, Remediation
Agreement dated as of August 18, 1998, as amended by Amendment Number One dated
April 30, 2002, and those two side letters dated April 4, 2002 and April 9,
2002.
     “CES Estoppel” shall have the meaning set forth in Section 6.1(j).
     “Claim” shall have the meaning set forth in Section 10.6.
     “Claim Period” shall have the meaning set forth in Section 7.3(d).
     “Closing” shall mean the consummation of the purchase and sale of the
Property pursuant to the terms of this Agreement.
     “Closing Date” shall mean April 4, 2007, as such date may be extended in
accordance with the express extension provisions of this Agreement.
     “Closing Statement” shall have the meaning set forth in Section 8.4(n).
     “Code” shall mean the Internal Revenue Code of 1986, and all amendments
thereto and all regulations issued thereunder.
     “coming due” shall have the meaning set forth in Section 6.4(c).

 



--------------------------------------------------------------------------------



 



     “Condemnation” shall have the meaning set forth in Section 6.3(a).
     “Confidential Information” shall mean all information concerning the
Property, the Leases and Seller, excluding information that is available to the
general public from sources other than disclosure by Purchaser or its agents in
violation of this Agreement.
     “Construction Personal Property” shall mean materials or other items used
in connection with the construction of the Major Line Item Project that are or
will become the property of Seller.
     “Contract Substantial Completion Date” shall have the meaning set forth in
the Contractor’s Statement.
     “Contractor” shall mean Linbeck, Inc.
     “Contractor’s Services” shall mean the change orders, pending change orders
and disputed claims of Contractor listed on the attached
Schedule 7.2(b)(iv)-7(A).
     “Contractor’s Statement” shall have the meaning set forth in
Section 6.1(d).
     “Damage Cap” shall have the meaning set forth in Section 10.4.
     “Deeds” shall mean the Massachusetts Deeds and the Texas Deed.
     “Defending Party” shall have the meaning set forth in Section 11.21.
     “Deposit” shall have the meaning set forth in Section 3.1.
     “Disputed Architect Claims” shall have the meaning set forth in the
Architect’s Statement.
     “Disputed Contractor Claims” shall have the meaning set forth in the
Contractor’s Statement.
     “Due Diligence Materials” shall have the meaning set forth in Section 5.2.
     “Effective Date” shall mean the date of this Agreement.
     “Environmental Insurance Policies” shall mean the environmental insurance
policies listed on the attached Schedule 7.2(a).
     “Environmental Laws” shall have the meaning set forth in Section 11.19.
     “eRoom” shall have the meaning set forth in Section 5.2.
     “Escrow Agent” shall mean the Title Company.

 



--------------------------------------------------------------------------------



 



     “Escrow Agreement” shall have the meaning set forth in Section 3.1.
     “Hazardous Materials” shall have the meaning set forth in Section 11.19.
     “Houston Real Property” shall mean the real property described on
Exhibit A-1 attached hereto and all buildings, structures and other improvements
located thereon, together with and subject to all privileges, rights, easements
and appurtenances belonging to or burdening such property (including the
Permitted Exceptions) and all right, title and interest of Seller, if any, in
and to any streets, alleys, passages or other rights-of-way or appurtenances
included in, adjacent to or used in connection with such property.
     “Joint Venture Entity” shall mean a limited partnership, limited liability
company or any other joint venture entity that is managed, either directly or
indirectly, by any Related Entity(s) (provided that the management rights of
such Related Entity(s) may be subject to (i) the right of one or more other
partners, members or other venturers in such joint veture to approve certain
material transactions entered into, other actions taken by or other major
decisions made for, such Joint Venture Entity and (ii) other customary rights,
so long as no such rights can ever be exercised with respect to the transactions
contemplated by this Agreement).
     “Kendall Square Real Property” shall mean the real and other property
respectively described on Exhibit A-2 attached hereto and all buildings,
structures and other improvements located thereon, together with and subject to
all privileges, rights, easements and appurtenances belonging to or burdening
such property (including the Permitted Exceptions) and all right, title and
interest of Seller, if any, in and to any streets, alleys, passages or other
rights-of-way or appurtenances included in, adjacent to or used in connection
with such property.
     “Kendall Square South Garage” shall mean that portion of the Kendall Square
Real Property described as such in Exhibit A-2.
     “KS South Primary Condominium Estoppel Certificate” shall have the meaning
set forth in Section 6.1(h)-1.
     “Lease Expenses” shall mean the Seller Lease Expenses and the Purchaser
Lease Expenses related to the Property.
     “Leases” shall mean the leases of space at the Real Property and listed on
the attached Schedule 7.2(b)(iv)-1 (parking leases and parking rights, other
than those terminable upon no more than 90 days notice, are described in
Schedule 4.1 and the Due Diligence Materials).
     “Linbeck Contract” shall mean that certain construction contract dated
March 15, 2006 between Rogers Street, LLC and Contractor, as amended.
     “Listed Permits” shall mean the licenses, permits, approvals, certificates
and entitlements respectively listed on Schedule 7.2(b)(iv)-6 attached hereto.
     “Major Event” shall have the meaning set forth in Section 6.3(a).

 



--------------------------------------------------------------------------------



 



     “Major Line Item” shall have the meaning set forth in Section 2.2(b).
     “Major Line Item Contracts” shall mean the Linbeck Contract, the
Arrowstreet Agreement and any contract with any Person on account of the
construction of the Major Line Item Project under which more than One Hundred
Thousand Dollars ($100,000) remains to be paid as of the Effective Date.
     “Major Line Item Project” shall mean the improvements to be constructed on
a portion of the Rogers Street Real Property located at 301 Binney Street in
Cambridge, Massachusetts.
     “Massachusetts Deeds” shall mean a quitclaim deed in the form attached
hereto as Schedule 8.2(a)-1 and a unit deed in the form attached hereto as
Schedule 8.2(a)-2.
     “Master Deed” shall mean the KS South Primary Condominium Master Deed,
dated November 5, 2003, recorded in the Middlesex South District Registry of
Deeds on November 6, 2003 as Instrument No. 1337 in Book 41380, Page 431, as the
same may be amended from time to time.
     “Microbia Documents” shall have the meaning set forth in Section 6.4(a).
     “Miscellaneous Consultant Agreements” shall mean the contracts and
agreements that are respectively listed on the attached Schedule 7.2(b)(iv)-2.
     “Miscellaneous Consultant Consent” shall mean an agreement in the form
attached as Schedule 5.5.
     “Net Proceeds” shall have the meaning set forth in Section 6.3(a).
     “New Lender” shall mean any lender or lenders (or any agent on their
behalf) providing financing to Purchaser in connection with the transactions
contemplated herein.
     “Non-Refundable Deposit” shall have the meaning set forth in Section 3.1.
     “Notice of Right of First Offer” shall have the meaning set forth in
Schedule 4.1 attached hereto.
     “Other Matters” shall mean the contracts and matters that are respectively
listed on the attached Schedule 7.2(b)(iv)-3.
     “Parcel E-1H” shall mean those premises collectively described as the
“Retail Unit” and the “Health Club Unit” in the Turnkey Space Agreement.
     “Parcel E East Development Rights” shall mean the right to develop
approximately 135,530 square feet (as defined in applicable Cambridge zoning
ordinances) of space in accordance with the Notice of Right of First Offer, all
of which may be developed on so-called

 



--------------------------------------------------------------------------------



 



Parcel E East and/or some of which may be developed on so-called Parcel G (as
such terms are defined in the Special Permit).
     “Permits” shall mean any licenses, permits, approvals, certificates or
entitlements issued in connection with the improvements that Seller has
constructed on the Real Property (including, but not limited to, the Major Line
Item Project), including the Listed Permits.
     “Permitted Assignee” shall mean any Joint Venture Entity, Related Entity
or, with respect to Purchaser, any New Lender, and with respect to any New
Lender, any Person eligible to be an assignee of New Lender’s interests under
the documents entered into by Purchaser and New Lender with respect to the
financing of the transactions contemplated herein.
     “Permitted Exceptions” shall mean: (a) all matters shown on the Title
Commitments (other than Seller Mortgages) or the Surveys, except for those
matters (other than any matter that would otherwise constitute a Permitted
Exception under this definition) as to which, in accordance with Section 4.1:
(i) Purchaser makes a written objection on or before the expiration of the Study
Period; and (ii) Seller elects to use reasonable efforts to cure; (b) if
Purchaser fails to obtain the Title Commitments before the end of the Study
Period, all matters of public record as of the last day of the Study Period
(other than Seller Mortgages); (c) all matters, whether or not of record, that
arise out of the actions of Purchaser or Persons acting under Purchaser; (d) any
documents evidencing the Leases, the Major Line Item Contracts, the
Miscellaneous Consultant Agreements, the Property Management Agreements, the
Master Deed, the CER Declaration or any Other Matters to be assigned to
Purchaser under this Agreement; (e) the lien of general real estate taxes,
personal property taxes and all water, sewer, utility, trash and other similar
charges and assessments which are not yet due and payable; (f) any lien,
encumbrance or governmental obligation which either affects solely the property
of a tenant under a Lease or is the obligation of such tenant to discharge, cure
or comply with; (g) all laws, regulations and ordinances restrictions including,
without limitation, all environmental, use, building and zoning laws affecting
the Properties or the ownership, use or operation thereof now in effect or which
may be in force and effect on the Closing Date with respect to such Properties;
(h) any notice of contract; (i) the Twining Notice (including, without
limitation, any notice delivered by Seller and any exercise by Twining
thereunder), (j) the matters generally described in Section 6.10 and (k) all
matters (other than Seller Mortgages) that the Title Company is willing to
insure over to the reasonable satisfaction of Purchaser without material
additional premium or indemnity (other than additional premium or indemnity that
Seller in its sole discretion elects to pay or give). Without limitation,
Permitted Exceptions include all of the matters respectively referred to in
Schedule 4.1 attached. The notice of lease (as amended) and lease referred to
therein set forth as Item #36 in such Schedule 4.1 shall be terminated at
Closing, and shall not be a Permitted Exception, unless Purchaser assumes
Seller’s existing mortgage financing with respect to the Kendall Square South
Garage.
     “Person” shall mean any individual, estate, trust, partnership, limited
liability company, limited liability partnership, corporation, governmental
agency or other legal entity and any unincorporated association.

 



--------------------------------------------------------------------------------



 



     “Personal Property” shall mean all right, title and interest of Seller in
all Permits (except to the extent such Permit cannot be assigned in accordance
with applicable law), Reports, the Leases (including any security deposits
delivered thereunder) at the Real Property, the Major Line Item Contracts, the
Miscellaneous Consultant Agreements, the Property Management Agreements, the
Master Deed, the CER Declaration, the Environmental Insurance Policies, the
Other Matters, matters referred to in Schedule 4.1, the Brokerage Agreements,
the Plans and Specifications, the Principal Guaranty, the Thypin Rent Dispute
and the Thypin Environmental Arbitration, any assignable rights that each Seller
may have in any verbal agreements relating to the Real Property, the tangible
personal property used or to be used in connection with the Real Property,
including the tangible personal property listed on the attached Schedule
7.2(c)(v), the Construction Personal Property and in all surveys, blue prints,
drawings and other documentation for or with respect to the Property; all
marketing artwork, booklets, manuals and promotional and advertising materials
concerning the Property (including any websites, photographs, videos or other
tangible or intellectual property concerning the Property) in each case to the
extent available and in the possession and control of Seller; all tenant data,
correspondence with past, present and prospective tenants, vendors suppliers and
utility companies in each case to the extent available and in the possession and
control of Seller; such other existing books, records and documents used solely
in connection with the construction or operation of the Real Property to the
extent available and in the possession and control of Seller; all intellectual
property with respect to the Real Property, including but not limited to, trade
names and trademarks associated with the Real Property or by which the Real
Property is commonly known or designated, and all claims and causes of action
with respect to any of the foregoing arising from and after the Closing;
provided, however, that Seller (x) makes no representations or warranties
whatsoever with respect to any of the Personal Property (except as and to the
extent expressly set forth in Section 7.2) and (y) Purchaser acknowledges and
agrees that Seller and/or the Seller Parties may use photographs or other
reproductions of the Property after the Closing for marketing or other
reasonable purposes. For the avoidance of doubt, Purchaser expressly
acknowledges that trademarks, trade names, copyrights or other intellectual
property in and to the legal or trade names of any direct or indirect owner of
Seller or Assignor, including without limitation the names “Lyme,” “Lyme
Properties,” and “Rogers Street,” (but excluding the name “Kendall Square”)
shall not be transferred from Seller to Purchaser, nor shall the following be
transferred or conveyed as Personal Property: (i) any information or documents
related to the transaction of which this Agreement is a part, (ii) any
projections and other internal memoranda or materials, (iii) financial
statements of Seller, appraisals, budgets, strategic plans for the Real
Property, internal analyses and submissions relating to Seller’s obtaining of
internal authorizations and the like, (iv) any attorney and accountant work
product or any other materials subject to any legal privilege in favor of
Seller, (v) any interest rate protection “rate swap” agreements to which any
Seller is a party (including without limitation that certain ISDA Master
Agreement dated September 19, 2006 between SMBC Derivative Products Limited and
Rogers Street, LLC) or (vi) any OCIP insurance policy or policies (including
security deposits associated therewith) with respect to the Kendall Square Real
Property or the Rogers Street Real Property.
     “Plans and Specifications” shall mean the plans and specifications with
regard to the construction of improvements on the Rogers Street Real Property, a
list of which is attached hereto as Schedule 7.2(b)(vi).

 



--------------------------------------------------------------------------------



 



     “Post-Closing Escrow Agreement” shall have the meaning set forth in Section
10.5.
     “Post-Closing Escrow Funds” shall have the meaning set forth in
Section 10.5.
     “Principal Guaranty” shall mean that guaranty dated November 5, 2003 given
by Principal Life Insurance Company to Kendall Square LLC related to a certain
Site Work Payment and to Parcel E-1H.
     “Property” shall mean the Real Property and the Personal Property.
     “Property Management Agreements” shall mean the contracts and agreements
that are listed on the attached Schedule 7.2(b)(iv)-8.
     “Property Manager” shall mean the counterpart of Seller under each of the
Property Management Agreements.
     “Property Manager’s Statement” shall have the meaning set forth in Section
6.1(g).
     “Purchase Price” shall mean the purchase price for the Property as
specified in Section 2.2(a).
     “Purchaser Lease Expenses” shall mean, collectively, any third party costs
or expenses (including any brokerage fees) arising out of or in connection with
(a) any of the Leases at the Property, to the extent such costs and expenses
were not due and payable prior to the Closing, as the same are set forth on the
attached Schedule 7.2(b)(iv)-4, (b) any extension, expansion or other right
exercised by any Tenant under any Lease at the Property after the Effective
Date, or (c) any new lease or Lease modification at the Property entered into
with Purchaser’s prior approval as provided in this Agreement between the
Effective Date and the Closing Date.
     “Purchaser Title Objections” shall have the meaning set forth in
Section 4.1.
     “Purchaser’s Endorsements” shall mean the following (a) an affirmative
assurance that Purchaser will succeed to all existing rights of the declarant
under the Master Deed and of the developer under the CER Declaration, in form
and substance reasonably acceptable to Purchaser and (b), the following, to the
extent such endorsements are generally available for real property such as the
Real Property in the Commonwealth of Massachusetts: (1) owner’s comprehensive;
(2) access; (3) “same as” survey; (4) subdivision; (5) zoning 3.1; (6) deletion
of standard mechanic’s lien exception and (7) deletion of creditor’s rights
exception.
     “Purchaser’s REIT Entity” shall have the meaning set forth in Section 6.4.
     “Real Property” shall mean the Houston Real Property, the Kendall Square
Real Property and the Rogers Street Real Property.
     “Reconciliation Amount” shall have the meaning set forth in Section 2.2(c).

 



--------------------------------------------------------------------------------



 



     “Related Entity” shall mean Purchaser, Purchaser’s REIT Entity or any
single purpose entity or entities that are directly or indirectly wholly-owned
and controlled by Purchaser and Purchaser’s REIT Entity.
     “Remaining Contract Amount” shall have the meaning set forth in the
Architect’s Statement.
     “Remaining GMP Amount” shall have the meaning set forth in the Contractor’s
Statement.
     “Remaining Site Work Payment” shall have the meaning set forth in Schedule
6.1(h)-2.
     “Reports” shall mean any reports by any third party engineering,
architectural, environmental or other like consultants regarding Hazardous
Materials at the Real Property which were prepared for Seller in connection with
and following Seller’s acquisition of the Real Property including the reports
listed on the attached Schedule 7.2(b)(iv)-5. The Reports are Confidential
Information.
     “Restricted Period” shall mean the period commencing on the date that is
three (3) Business Days prior to the expiration of the Study Period and ending
on the earlier of the Closing or the termination of this Agreement.
     “Rogers Street Ground Landlord” shall mean the landlord under the Rogers
Street Ground Lease.
     “Rogers Street Ground Landlord’s Consent to Assignment” shall have the
meaning set forth in Section 6.1(f).
     “Rogers Street Ground Lease” shall mean the ground lease described as such
in Exhibit A.
     “Rogers Street Ground Lease Estoppel Provisions” shall have the meaning set
forth in Section 6.1(c).
     “Rogers Street Real Property” shall mean the leasehold described on Exhibit
A-3 attached hereto and all buildings, structures and other improvements located
thereon, together with and subject to all privileges, rights, easements and
appurtenances belonging to or burdening such property (including the Permitted
Exceptions) and all right, title and interest of Seller, if any, in and to any
streets, alleys, passages or other rights-of-way or appurtenances included in,
adjacent to or used in connection with such property.
     “Science Park Property” shall mean the real and personal property of
affiliates of Seller at Science Park at Yale, New Haven, Connecticut.
     “Science Park Purchase and Sale Agreement” shall mean that certain Real
Estate Purchase and Sale Agreement with respect to the Science Park Property,
dated as of even date herewith, by and among Purchaser and affiliates of Seller.

 



--------------------------------------------------------------------------------



 



     “Seller Lease Expenses” shall mean, collectively, any third party costs or
expenses (including any brokerage fees) arising out of or in connection with any
of the Leases of the Property or portions thereof (other than any Purchaser
Lease expenses) to the extent the same are due prior to the Closing.
     “Seller Mortgage” shall mean any mortgage or deed of trust granted or
assumed by Seller and encumbering the Real Property or any portion thereof or
any other lien securing the payment of a liquidated sum of money voluntarily
created by Seller, but shall not include any mortgage that Purchaser elects to
assume at the Closing.
     “Seller Parties” shall mean each Seller, and each such entity’s affiliates
and each of their respective direct and indirect owners, and their respective
agents, partners, officers, directors, trustees, attorneys, advisors, managers
and employees.
     “Seller Representations” shall mean the representations and warranties of
Seller expressly set forth in Section 7.2.
     “Seller’s Broker(s)” shall mean Lyme Properties LLC.
     “Seller’s Estoppel Certificate” shall mean an estoppel certificate from the
applicable Seller provided pursuant to this Agreement.
     “Seller’s Title Election Period” shall have the meaning set forth in
Section 4.1.
     “Special Permit” shall have the meaning set forth in Schedule 7.2(b)(iv)-6.
     “Statements” shall mean, collectively, the Contractor’s Statement and the
Architect’s Statement.
     “Study Period” shall mean the period commencing on the Effective Date of
this Agreement and ending at 5:00 p.m. East Coast time on February 16, 2007.
     “Survey” shall have the meaning set forth in Section 4.1.
     “Surviving Obligations” shall mean all obligations of a party which by
their terms expressly survive the Closing or termination of this Agreement.
     “Tenant Estoppel Certificate” shall have the meaning set forth in Section
6.1(c).
     “Tenants” shall mean the tenants under the Leases at the Property.
     “Texas Deed” shall mean a special warranty deed from Lyme/Houston
Development I, LP to Purchaser in the form attached hereto as Schedule 8.2(a)-3.
     “Threshold Amount” shall have the meaning set forth in Section 10.1.

 



--------------------------------------------------------------------------------



 



     “Thypin Environmental Arbitration” shall have the meaning set forth in
Schedule 7.2(b).
     “Thypin Guaranty Indemnity” shall mean an indemnification in the form
attached as Schedule 8.3(j).
     “Thypin Rent Dispute” shall have the meaning set forth in Schedule 7.2(b).
     “Title Commitments” shall mean commitments in customary form evidencing the
Title Company’s commitment to issue a Title Policy to Purchaser.
     “Title Company” shall mean the Boston, Massachusetts office of Stewart
Title Guaranty Company, having an address of 99 Summer Street, 2nd Floor,
Boston, Massachusetts 02110, Attention: Marie Franco, Esq.
     “Title Cure Cap” shall mean Four Hundred Thousand Dollars ($400,000).
     “Title Objection Notice” shall have the meaning set forth in Section 4.1.
     “Title Policy” shall mean an ALTA Owner’s Policy of title insurance, with
extended coverage (i.e., with ALTA General Exceptions deleted), dated as of the
date and time of the recording of the Deeds and of the recording of the
Assignment and Assumption of Ground Lease in the amount of the allocated
Purchase Price for the respective Real Property, insuring Purchaser as (a) owner
of good, marketable and indefeasible fee simple title (or in the case of the
Rogers Street Real Property, good and marketable leasehold title) to respective
Real Property and (b) declarant under the Master Deed and developer under the
CER Declaration, subject only to the Permitted Exceptions and including the
Purchaser’s Endorsements (provided that any Title Policy with respect to Real
Property located in the State of Texas shall be issued on Form T-1 promulgated
by the Texas Department of Insurance and not include any Purchaser’s
Endorsements other than and endorsement with respect to access and an
endorsement in the form of Form T-19.1 promulgated by the Texas Department of
Insurance).
     “Turnkey Estoppel Certificate” shall have the meaning set forth in Section
6.1(h).
     “Turnkey Space Agreement” shall have the meaning set forth in Schedule
7.2(b)(iv)-3 attached hereto.
     “Turnkey Space Agreement Remaining Amount” shall have the meaning set forth
in Schedule 6.1(h)-3.
     “Twining” shall have the meaning set forth in Section 6.6.
     “Twining Estoppel Certificate” shall have the meaning set forth in Section
6.1(h).
     “Twining Ground Lease” shall mean that Residential Project Development
Ground Lease, Parcel E – West, Kendall Square, Cambridge, MA, between Kendall
Square LLC as

 



--------------------------------------------------------------------------------



 



landlord and Twining as tenant dated as of November 5, 2003, notice of which is
recorded with the Middlesex South District Registry of Deeds in Book 41380, Page
550.
     “Twining Notice” shall have the meaning set forth in Section 6.6.
     “Update” shall have the meaning set forth in Section 7.3(c).
     “Update Termination Period” shall have the meaning set forth in Section
7.3(c).
     “Updated Certificate” shall have the meaning set forth in Section 6.1(l).
     “when due” shall have the meaning set forth in Section 6.4(c).
ARTICLE 2
Agreement: Purchase Price
     Section 2.1. Agreement to Sell and Purchase. Subject to the terms and
provisions hereof, the Seller agrees to sell the Property to Purchaser, and
Purchaser agrees to purchase the Property from Seller.
     Section 2.2. Purchase Price. (a) The purchase price for the Property shall
be the sum of Four Hundred Ninety Million Dollars ($490,000,000), plus or minus
the Reconciliation Amount described below (the “Purchase Price”). Subject to the
adjustments and apportionments set forth in this Agreement, the Purchase Price
shall be paid on the Closing Date by wire transfer of immediately available
federal funds to such account(s) of Seller as Seller designates in writing to
Purchaser. Seller and Purchaser agree that the Purchase Price shall be allocated
as follows:

                (1 )   Rogers Street Real Property:   $ 348,000,000   (2 )  
Houston Real Property   $ 9,000,000  and (3 )   Kendall Square Real Property   $
133,000,000.  

     With respect to the allocation of the Purchase Price to the Kendall Square
Real Property, the sum of Thirteen Million Six Hundred Thousand Dollars
($13,600,000) has been allocated to the Parcel E East Development Rights and the
sum of Six Million Dollars ($6,000,000) has been allocated to Parcel E-1H. The
foregoing allocation is not intended and shall not be construed to allow Seller
to sell or Purchaser to buy less than all of the Property.
     (b) The Purchaser and the Seller acknowledge and agree that portions of the
Major Line Item Project are still under construction. Accordingly, the Purchaser
and Seller have agreed upon the amounts that remain to be expended with respect
to the line items (each such line item, a “Major Line Item”) set forth in
Schedule 2.2(b). The Seller shall provide to the Purchaser, prior to the
Closing, the following statements and Certificates corresponding to such line
items: (i) the Contractor’s Statement showing the Remaining GMP Amount with
respect to the Linbeck Contract, (ii) the Architect’s Statement showing the
Remaining Contract Amount with respect to the Arrowstreet Agreement,
(iii) either (a) the estoppel certificates required under Section 6.1(c) with
respect to any Lease under which a tenant improvement allowance is provided (as
such

 



--------------------------------------------------------------------------------



 



tenant improvement allowances are described in any such Lease) stating the
amount of such allowances that have been funded under such Leases as of the
respective dates of such estoppel certificates or (b) in the event that such
estoppel certificates do not provide the amount of such allowances that have
been funded, then a Seller’s Estoppel Certificate setting forth such amounts as
of the date of such certificate (and Seller shall provide reasonable back-up
materials with respect to any such amounts if a Seller’s Estoppel Certificate is
given), (iv) either (a) the Turnkey Estoppel Certificate stating the amount of
the Turnkey Space Agreement Remaining Amount that remains to be paid or (b) in
the event that the Turnkey Estoppel Certificate does not provide the amount of
the Turnkey Space Agreement Remaining Amount that remains to be paid, then a
Seller’s Estoppel Certificate setting forth such amount as of the date of such
certificate (and Seller shall provide reasonable back-up materials with respect
to such amount if a Seller’s Estoppel Certificate is given) and (v) either
(a) the Twining Estoppel Certificate stating the amount of the Remaining Site
Work Payment that remains to be paid or (b) in the event that the Twining
Estoppel Certificate does not provide the amount of the Remaining Site Work
Payment that remains to be paid, then a Seller’s Estoppel Certificate setting
forth such amount as of the date of such certificate (and Seller shall provide
reasonable back-up materials with respect to such amount if a Seller’s Estoppel
Certificate is given). Such Statements, estoppel certificates, statements or
receipts respectively shall be the “Actual Remaining Cost” of the item in
question.
     (c) The “Reconciliation Amount” shall be arrived at as follows:

  1.   If the Remaining GMP Amount is greater than the corresponding line item
in Schedule 2.2(b), then the Purchase Price shall be decreased by the
difference; and if such Amount is less than such line item, then the Purchase
Price shall be increased by the difference;     2.   If the Remaining Contract
Amount is greater than the corresponding line item in Schedule 2.2(b), then the
Purchase Price shall be decreased by the difference; and if such Amount is less
than such line item, then the Purchase Price shall be increased by the
difference;     3.   If the amount of any tenant improvement allowances
remaining to be funded under the Leases is greater than the corresponding line
item in Schedule 2.2(b), then the Purchase Price shall be decreased by the
difference; and if such amount is less than such line item the Purchase Price
shall be increased by the difference;     4.   If the amount of the Turnkey
Space Agreement Remaining Amount that remains to be paid is greater than the
corresponding line item set forth in Schedule 2.2(b), then the Purchase Price
shall be decreased by the difference; and if the Turnkey Space Agreement
Remaining Amount that remains to be paid is less than such line item, then the
Purchase Price shall be increased by the difference; and     5.   If the amount
of the Remaining Site Work Payment that remains to be paid is greater than the
corresponding line item in Schedule 2.2(b), then the Purchase Price shall be
increased by the difference; and if such amount is less than such line item the
Purchase Price shall be decreased by the difference.

     (d) If Seller expends any funds with respect to any Major Line Items listed
as (1) through (4) above following the applicable date of the document used to
determine the Actual

 



--------------------------------------------------------------------------------



 



Remaining Cost with respect to such Major Line Item, then reasonable evidence of
such expenditures shall be provided to Purchaser and the Purchase Price shall be
increased by the amount of such expenditures as part of the Reconciliation
Amount.
ARTICLE 3
Deposit
     Section 3.1. Deposit. Purchaser shall deposit with Escrow Agent no later
than the following events the following amounts: (i) on the third (3rd) Business
Day after the Effective Date, Nine Million Dollars ($9,000,000.00), (ii) on the
third (3rd) Business Day after the date of the expiration of the Study Period,
if Purchaser fails to terminate this Agreement in accordance with Section 5.2,
Nine Million Dollars ($9,000,000) (individually or collectively, as the case may
be at any time, the “Deposit”), such that the total Deposit at such time shall
be Eighteen Million Dollars ($18,000,000). Five Million Dollars ($5,000,000) of
the Deposit shall be the “Non-Refundable Deposit”, which shall be payable to
Seller pursuant to this Agreement. The Deposit shall be held by Escrow Agent in
a segregated “money market” interest bearing account pursuant to an escrow
agreement (the “Escrow Agreement”) in the form attached hereto as Schedule 3.1.
Escrow Agent shall invest the Deposit in an interest-bearing savings account or
short-term U.S. Treasury Bills or similar cash-equivalent securities, as
directed by Purchaser and Seller. Any and all interest earned on the Deposit
shall be reported to Purchaser’s federal tax identification number and shall
become part of the Deposit. The Deposit shall be applied to the Purchase Price
if the Closing occurs. If Purchaser fails to deliver any installments of the
Deposit to Escrow Agent within the time required under this Section 3.1, then
this Agreement shall, at Seller’s election, terminate (other than the Surviving
Obligations), and any Deposit then held by Escrow Agent shall be promptly paid
or delivered to Seller following such termination. At Purchaser’s election all
or any portion of the Deposit may be made by delivering to the Escrow Agent a
letter of credit, which shall mean an irrevocable, unconditional, transferable,
clean sight draft letter of credit in a form reasonably approved by Seller
issued or confirmed for direct payment by a financial institution acceptable to
Seller that will accept draws upon such letter of credit in either Boston,
Massachusetts or New York, New York, that expires no earlier than one hundred
twenty (120) days after the Closing Date, in favor of Seller entitling Seller to
draw thereon based solely on a statement purportedly executed by an officer of
Seller stating that it has the right to draw thereon. Purchaser shall remain
fully liable for the amount of the Deposit, without duplication, if any such
letter of credit evidencing the Deposit expires, is terminated or is otherwise
not payable to or drawable by Seller in accordance with the terms of this
Agreement.
ARTICLE 4
Survey and Title Commitment
     Section 4.1. Title and Survey. Purchaser may: (a) order an “as built”
survey for any of the respective Real Property (the “Surveys”) by a licensed
surveyor or registered professional engineer reasonably acceptable to Purchaser;
and (b) cause the Title Company to prepare and furnish Title Commitments to
Purchaser and Seller for the Real Property together with copies of all
instruments referred to thereon as exceptions to title. Purchaser shall deliver
an original of

 



--------------------------------------------------------------------------------



 



any Survey and a copy of the Title Commitments (and such instruments) to Seller
within three (3) Business Days of receipt thereof by Purchaser. In the event
that Purchaser fails to obtain any Title Commitments or Surveys prior to the
expiration of the Study Period, in each case with respect to any part of the
Real Property, then Purchaser shall waive any right to object to any matter set
forth in the Title Commitments or Surveys, as the case may be (but such waiver
shall apply only with respect to such parts of the Real Property for which a
Title Commitment or Survey was not obtained), following the expiration of the
Study Period.
     Not later than the expiration of the Study Period, Purchaser shall give
Seller a written notice (the “Title Objection Notice”) that sets forth in
reasonable detail an explanation of any objections that Purchaser has to title
or survey matters affecting the Real Property (the “Purchaser Title
Objections”); provided, however, that Purchaser shall have no right to object to
any Permitted Exceptions. Seller shall have until 5:00 p.m. Boston time on the
third (3rd) Business Day from its receipt of the Title Objection Notice
(“Seller’s Title Election Period”) to give Purchaser notice as to whether Seller
elects to use reasonable efforts to cure the Purchaser Title Objections by the
Closing Date. If Seller fails to give Purchaser written notice of such election
before the end of Seller’s Title Election Period, Seller shall be deemed to have
elected not to attempt to cure the Purchaser Title Objections. If Seller elects
not to or is deemed to have elected not to attempt to cure any one or more of
the Purchaser Title Objections, such Purchaser Title Objections shall constitute
Permitted Exceptions and Purchaser shall have until 5:00 p.m. Boston time on the
fifth (5th) Business Day after the end of the Study Period to elect whether to
take title to the Property subject to such matters or to terminate this
Agreement by giving written notice to Seller of such termination on or before
such time on such fifth (5th) Business Day, and failure of Purchaser to so
terminate this Agreement shall be deemed an election to take title to the
Property subject to such matters. If (x) Seller elects to use reasonable efforts
to cure any one or more of the Purchaser Title Objections, or (y) the Real
Property becomes subject to any defect in title arising after the date of any
Title Commitment or Survey obtained prior to the expiration of the Study Period,
as the case may be, Purchaser shall notify Seller within three (3) Business Days
of becoming aware of such defect (or at the Closing if less than three
(3) Business Days remain until the Closing Date) and Seller shall have until the
Closing Date, which Seller may in its sole discretion, exercisable by written
notice to Purchaser on or before the Closing Date, extend for one or more
periods of up to sixty (60) days in total to provide additional time to complete
such cure. If at the Closing Date, as so extended, Seller has not completed such
cure then Purchaser shall have the option of either accepting the title as it
then is or receiving a refund of the Deposit, which shall promptly be returned
to Purchaser and thereupon except for Surviving Obligations Purchaser and Seller
shall have no further obligations or liabilities under this Agreement. If Seller
elects to use reasonable efforts to cure any one or more of Purchaser Title
Objections, Seller shall in no event be required to bring or settle a lawsuit to
clear any title defects and, except for Seller Mortgages, Seller shall never be
required to expend more than the amount of the Title Cure Cap to cure all
Purchaser Title Objections. All Seller Mortgages will be satisfied by Seller at
or prior to the Closing or, if not so satisfied, shall be satisfied at Closing
by reserving proceeds otherwise payable to Seller in a manner reasonably
satisfactory to the Title Company.
     Section 4.2. Discharge of Title Objections Notwithstanding anything herein
to the contrary, Seller shall be deemed to have removed or corrected each matter
or condition that is not a Permitted Exception if, in Seller’s discretion and at
its sole cost, Seller either (a) causes the

 



--------------------------------------------------------------------------------



 



Title Company to remove such matter or condition as an exception to title in the
applicable Title Commitment issued at Closing or affirmatively insures against
the same in a manner reasonably acceptable to Purchaser, in each case without
any additional cost to Purchaser, whether such insurance is made available in
consideration of payment, bonding, indemnity of Seller or otherwise, or
(b) delivers (i) its own funds (or directs that a portion of the Purchase Price
be delivered) in an amount needed to fully discharge any such matter or
condition to the Title Company with instructions for the Title Company to apply
such funds to fully discharge any such matter or condition, and (ii) if required
by the Title Company, such instruments in recordable form as are necessary to
enable the Title Company to discharge such matter or condition of record.
ARTICLE 5
Inspection
     Section 5.1. Access During the pendency of this Agreement, Purchaser,
personally or through its authorized agents, shall be entitled upon reasonable
advance notice to the applicable Seller Party to enter upon the Real Property
during normal business hours and shall have the right to make such
investigations, studies and analyses as Purchaser deems necessary or advisable,
subject to the following limitations: (a) such access shall not violate any law
or, so long as the same has been delivered to Purchaser, any agreement to which
Seller is a party; (b) a representative of the applicable Seller Party shall
have the right to be present when Purchaser or its representatives conducts its
or their investigations on the Real Property or communicates with any Tenants,
(c) neither Purchaser nor its representatives shall interfere with any
construction activities taking place on the Real Property (except to a de
minimis extent); (d) neither Purchaser nor its agents shall damage the Real
Property or any portion thereof (except to a de minimis extent); (e) before
Purchaser or its agents enter onto the Real Property, Purchaser shall deliver to
the applicable Seller Party a certificate of insurance naming the applicable
Seller Party as an additional insured, evidencing commercial general liability
insurance (including property damage, bodily injury and death) issued by an
insurance company having a rating of at least “A-VII” by A.M. Best Company, with
limits of at least $1,000,000 per occurrence for bodily or personal injury or
death and $2,000,000 aggregate per location; (f) Purchaser shall: (i) use
reasonable efforts to perform all on-site due diligence reviews on an
expeditious and efficient basis; and (ii) indemnify, hold harmless and defend
the Seller and the Seller Parties against, and hold each of them harmless from,
all loss, liability, claims, costs (including reasonable attorneys’ fees), liens
and damages resulting from or relating to the activities of Purchaser or its
agents; provided, however, that Purchaser shall not indemnify, hold harmless or
defend Seller or any of the Seller Parties against any loss, liability, claims,
costs (including reasonable attorney’s fees), liens or damages caused by any
Seller Party’s negligence or willful misconduct, or which arise out of the mere
discovery of conditions that were present before Purchaser entered onto the Real
Property, and (g) without Seller’s prior written consent, which Seller may give
or withhold in its absolute discretion, Purchaser shall not conduct any Phase II
investigations, soil borings or other invasive tests on or around the Real
Property. The foregoing indemnification obligation shall survive the Closing or
termination of this Agreement.

 



--------------------------------------------------------------------------------



 



     Section 5.2. Study Period (a) Purchaser shall have the Study Period to (i)
physically inspect the Property, ascertain that the Property has sufficient
characteristics for its purposes, conduct appraisals, examine construction
documents, perform examinations of the physical condition of the Property and
any improvements located thereon, and examine the Property for the presence of
Hazardous Materials, in each case as provided for in Section 5.1, and (ii)
review any materials delivered and/or made available to Purchaser and/or
Purchaser’s representatives (including, without limitation, the Reports and
those items contained in that certain data room website located at
https://extranet.piperrudnick.com/eRoom/lyme/ (such website being the “eRoom”)
and have access to such other records relating to any improvements located on
the Real Property as are in Seller’s possession or control (collectively, the
“Due Diligence Materials”) and to otherwise conduct such due diligence review of
the Property and the Major Line Item Project as Purchaser, in its absolute
discretion, deems appropriate all at its sole cost. Where this Agreement uses
words such as “made available to Purchaser”, “provided to Purchaser”, “disclosed
to Purchaser” and the like, the presence of any information in the eRoom prior
to the commencement of the Restricted Period shall mean that such information
was made available, provided, delivered and disclosed to Purchaser.
     (b) Prior to the conclusion of the Study Period, Purchaser shall notify
Seller as to which Miscellaneous Consultant Agreements Purchaser will assume and
which Miscellaneous Consultant Agreements shall be terminated by Seller in
Purchaser’s sole discretion, and in the absence of any such notice, Purchaser
shall be deemed to elect to assume all of the Miscellaneous Consultant
Agreements. Purchaser will assume the obligations coming due after the Closing
Date under those Miscellaneous Consultant Agreements which Purchaser has elected
(or is deemed elected) to assume, to the extent that the parties to such
agreements agree to such assumption. Seller shall terminate at Closing all
Miscellaneous Consultant Agreements that are not so assumed.
     (c) If before the end of the Study Period Purchaser shall for any reason in
Purchaser’s sole discretion, determine that it does not wish to purchase the
Property then Purchaser shall be entitled to terminate this Agreement by giving
written notice thereof to Seller prior to the expiration of the Study Period, or
if before the end of the Study Period this Agreement is terminated on account of
Section 6.5(e) hereof, then in either such event the Non-Refundable Deposit
shall promptly be paid to the Seller and the remainder of the Deposit shall
promptly be returned to Purchaser and, except for the Surviving Obligations,
Seller and Purchaser shall have no further obligations or liabilities to each
other hereunder. If Purchaser fails to give such notice prior to the expiration
of the Study Period, it shall conclusively be deemed to have elected to waive
its right to terminate this Agreement under this Section 5.2 and shall be
obligated to purchase the Property in accordance with the terms hereof. If
Purchaser terminates this Agreement under this Section 5.2 or under any other
provision of this Agreement, Purchaser shall promptly deliver to Seller copies
of all reports, studies and investigations relating to the Property in
Purchaser’s possession or under its control, the same to be without warranty or
representation by Purchaser or cost to Seller; provided, however, that Purchaser
shall have no obligation to deliver copies of any of the following to Seller:
(i) any information or documents related to the transaction of which this
Agreement is a part, (ii) any projections and other internal memoranda or
materials, (iii) financial statements of Purchaser, appraisals, budgets,
strategic plans for the Property prepared by or on behalf of Purchaser, internal
analyses and submissions

 



--------------------------------------------------------------------------------



 



relating to Purchaser’s obtaining of internal authorizations and the like and
(iv) any attorney and accountant work product or any other materials subject to
any legal privilege in favor of Purchaser.
     Section 5.3. Confidentiality (a) Subject to Section 5.3(b) and 5.3(c),
Purchaser shall hold all Confidential Information in confidence and shall not at
any time disclose or permit the disclosure of the Confidential Information to
any Person without Seller’s prior written consent. Purchaser further agrees to
use the Confidential Information only for purposes of evaluating the Property in
connection with its purchase thereof in accordance with the terms of this
Agreement. Notwithstanding the foregoing, (i) Purchaser may disclose the
Confidential Information to its affiliates, legal counsel, consultants,
engineers, accountants, lenders and similar third parties for their review of
the Confidential Information in connection with Purchaser’s purchase of the
Property subject to the terms of this Section 5.3, and (ii) Purchaser may
disclose the Confidential Information to the extent that such disclosure is
required by law (including any securities law) or court order, provided that
Purchaser first shall provide written notice thereof to Seller. If this
Agreement is terminated before the Closing, Purchaser promptly shall return the
Confidential Information to Seller and shall not retain copies thereof.
     (b) Following the Effective Date, Seller and Purchaser shall make a public
announcement concerning the sale of the Property pursuant to this Agreement.
Seller and Purchaser shall provide drafts of such public announcement to, and
confer with, the other party before such public announcement is made.
     (c) From and after the Closing, notwithstanding anything to the contrary
contained in this Agreement, any party to this transaction (and each employee,
agent or representative of the foregoing) may disclose to any and all persons,
without limitation of any kind, the tax treatment and tax structure of the
transaction and all materials of any kind (including opinions or other tax
analyses) that are provided to them relating to such tax treatment and tax
structure except to the extent that maintaining confidentiality with respect
thereto is necessary to comply with any applicable federal or state securities
laws. The authorization in the preceding sentence is not intended to permit
disclosure of any other information unrelated to the tax treatment and tax
structure of the transaction including (without limitation) (i) any portion of
the transaction documents or related materials to the extent not related to the
tax treatment or tax structure of the transaction, (ii) the existence or status
of any negotiations unrelated to the tax issues, or (iii) any other term or
detail not relevant to the tax treatment or the tax structure of the
transaction.
     (d) The provisions of this Section 5.3 shall survive the termination of
this Agreement.
     Section 5.4. Reporting. In the event that Purchaser’s due diligence reveals
any condition of the Property that in Purchaser’s judgment requires disclosure
to any governmental agency or authority, Purchaser shall immediately notify
Seller thereof. In such event, Seller, and not Purchaser nor anyone acting on
Purchaser’s behalf, shall make such disclosures as Seller deems appropriate.
Notwithstanding the foregoing, Purchaser may disclose matters concerning the
Property to a governmental authority if, (a) in the written opinion of
Purchaser’s outside legal counsel (a copy of which is furnished to Seller),
Purchaser is, or more likely than not is, required by law to make such
disclosure, and (b) to the extent permitted by law, Purchaser gives Seller

 



--------------------------------------------------------------------------------



 



not less than ten (10) Business Days prior written notice of the proposed
disclosure, together with a copy of such legal opinion.
     Section 5.5. Other Documents. Seller shall use commercially reasonable
efforts (as defined below) to obtain the following prior to the commencement of
the Restricted Period: a Miscellaneous Consultant Consent from each party to the
Miscellaneous Consultant Agreements (other than the Seller or any
predecessor-in-interest of Seller thereunder). Seller’s sole obligation with
respect to the Miscellaneous Consultant Consents shall be to use commercially
reasonable efforts to obtain the same (which, for purposes of this Section 5.5,
shall mean requesting the applicable document from the intended signatory
thereto, and in no event shall include the expenditure of any funds, the
amendment of any Miscellaneous Consultant Agreement or the commencement,
settlement or other resolution of any litigation, arbitration or similar
proceeding), and Purchaser’s sole remedy with respect to Seller’s failure to
obtain any such document (or any issue disclosed in any such document) shall be
to terminate this Agreement in accordance with Section 5.2.
ARTICLE 6
Conditions Precedent, Condemnation
     Section 6.1. Conditions Precedent Favoring Purchaser. Purchaser’s
obligations under this Agreement are subject to the fulfillment of the
conditions set forth in this Section 6.1 on or before the Closing Date. Each
condition may be waived in whole or in part only by written notice of such
waiver from Purchaser to Seller or by Purchaser consummating the transactions
described in this Agreement at the Closing.
     (a) Seller shall have performed and complied in all material respects with
all of the terms of this Agreement to be performed and complied with by such
Seller, as the case may be, prior to or at the Closing.
     (b) Subject to Section 7.3, on the Closing Date, the representations of the
respective parties within the term Seller set forth in Section 7.2 (as the same
have been updated pursuant to Section 7.3(c)) shall be true, complete and
accurate in all material respects, subject to: (1) changes that: (y) are caused
by the acts or omissions of Purchaser or Persons acting under Purchaser; or
(z) are a result of the operation of the Property in the normal course of
business since the date hereof and in accordance with the terms of this
Agreement and do not, individually or in the aggregate, have a material adverse
effect on the value of the Property the Purchaser’s ability to use the Property
for its intended uses; and (2) casualty or condemnation (which shall be governed
by Section 6.3).
     (c) Purchaser shall have received estoppel certificates (each, a “Tenant
Estoppel Certificate”) from the following Tenants of the Rogers Street Real
Property: Schering Plough Research Institute and Microbia, Inc. or shall have
been provided with a Seller’s Estoppel Certificate as permitted by the following
sentence, in each case dated no earlier than the Effective Date (the “Estoppel
Requirement”). If Rogers Street, LLC is unable to obtain an

 



--------------------------------------------------------------------------------



 



estoppel certificate from Microbia, Inc., in order to meet the Estoppel
Requirement, Rogers Street, LLC shall provide to the Purchaser substitute a
Seller’s Estoppel Certificate with respect to such Lease. With respect to any
Tenant for whom Rogers Street, LLC delivers a Seller’s Estoppel Certificate,
Rogers Street, LLC’s statements therein shall be deemed to be representations
and warranties as though set forth under and subject to Article 7 of this
Agreement. Rogers Street, LLC shall be entitled to continue to deal with such
Tenant after Closing to attempt to obtain a Tenant Estoppel Certificate from
such Tenant. If Purchaser subsequently receives a Tenant Estoppel Certificate
from any Tenant for whom Rogers Street, LLC has delivered a Seller’s Estoppel
Certificate, Rogers Street, LLC shall thereupon be released from liability with
respect to the Seller’s Estoppel Certificate given with respect to such Tenant
to the extent that the information contained in the Tenant Estoppel Certificate
obtained from the Tenant is materially consistent with the information contained
in Seller’s Estoppel Certificate. All Tenant Estoppel Certificates required
hereby shall be substantially in the form of the Seller’s Estoppel Certificate
or, if the applicable Lease provides a form tenant estoppel certificate that
includes all of the material provisions of the Seller’s Estoppel Certificate,
then in the form so provided in such Lease, as the case may be; but such form
may contain modifications and additions so long as it sets forth the material
provisions of the form attached hereto. Except as provided in Section 6.1(k)
below with respect to any Certificate delivered to Purchaser before the
commencement of the Restricted Period, no Tenant Estoppel Certificate (or
Seller’s Estoppel Certificate delivered hereunder) shall count towards the
Estoppel Requirement if it (A) discloses any material default by Rogers Street,
LLC or the respective Tenant that was not disclosed to Purchaser before the
commencement of the Restricted Period or (B) contains information that is
materially inconsistent with the information set forth in the Leases as made
available to Purchaser before the commencement of the Restricted Period or
(C) sets forth claims or disputes not disclosed to Purchaser before the
commencement of the Restricted Period, and in each case has a material adverse
effect on the value of the Rogers Street Real Property following the Closing; or
(D) discloses any information that would make any Seller Representation untrue
in any material respect. Tenant Estoppel Certificates or Seller’s Estoppel
Certificates that set forth claims, disputes or landlord defaults with respect
to construction or other matters having an individual value of not more than
Five Hundred Thousand Dollars ($500,000) and an aggregate value (with respect to
all Tenant Estoppel Certificates and Seller’s Estoppel Certificates) of not more
than One Million Dollars ($1,000,000) and that would not entitle the Tenant
under the applicable Lease to terminate such Lease pursuant to the terms thereof
as of the date of such Certificates shall conclusively be deemed not to have a
material adverse effect on the value of the Rogers Street Real Property
following the Closing; but Tenant Estoppel Certificates or Seller’s Estoppel
Certificates that set forth claims, disputes or landlord defaults with respect
to construction or other matters having an individual value greater than Five
Hundred Thousand Dollars ($500,000) or an aggregate value (with respect to all
Tenant Estoppel Certificates and Seller’s Estoppel Certificates) greater than
One Million Dollars ($1,000,000) or that would entitle the Tenant under the
applicable Lease to terminate such Lease pursuant to the terms thereof as of the
date of such Certificates shall conclusively be deemed to have a material
adverse effect on the value of the Rogers Street Real Property following the
Closing. The foregoing deemed material adverse effect shall apply to all Tenant
Estoppel Certificates and Seller’s Estoppel Certificates, whether the same are
delivered to Purchaser before or following the commencement of the Restricted
Period (notwithstanding the provisions of Section 6.1(k) below). If any Tenant
Estoppel Certificate or Seller’s Estoppel Certificate provided to Purchaser

 



--------------------------------------------------------------------------------



 



prior to the Closing contains any information that is inconsistent with any
Seller Representation, the Seller Representation shall be deemed modified by the
information contained in such Certificate, and for the avoidance of doubt, each
such Certificate shall be treated as an Update. Notwithstanding anything herein
to the contrary but subject to the provisions set forth in Section 6.1(k) below
with respect to any Certificate delivered to Purchaser before the commencement
of the Restricted Period, an estoppel certificate that would otherwise satisfy
the requirements for an acceptable estoppel certificate above, except for an
alleged “landlord default” or any Tenant claims or disputes in excess of the
foregoing amounts set forth in such certificate shall be deemed acceptable and
shall count toward the Estoppel Requirement if (x) Rogers Street, LLC cures such
asserted landlord default at or prior to the Closing, or (y) Rogers Street, LLC
is disputing such landlord default in good faith, such alleged default
reasonably could not result in a termination of the respective Lease, and Rogers
Street, LLC at its sole discretion deposits with the Escrow Agent at the Closing
funds reasonably adequate to effect the cure of such landlord default
post-Closing and pay Tenant all amounts due under the Lease or that otherwise
may be due to the Tenant under applicable law, if any, as a result thereof, such
funds to be held in escrow by the Escrow Agent until such dispute is resolved in
landlord’s favor or such landlord default is cured, and if such dispute is not
resolved in landlord’s favor within ninety (90) days after the Closing,
Purchaser may use and apply so much of the escrow funds as shall be necessary to
cure the applicable default and pay Tenant all amounts due under the Lease or
that may otherwise be due to such person under applicable law, if any, as a
result thereof, and any remaining balance shall be promptly remitted to Rogers
Street, LLC. Purchaser shall reasonably cooperate with Rogers Street, LLC’s
efforts to effect such cure after the Closing at no material cost to Purchaser
(unless such cost is reimbursed to Purchaser).
     (d) Purchaser shall have received a statement from the Contractor dated no
earlier than the Effective Date substantially in the form attached hereto as
Schedule 6.1(d) (the “Contractor’s Statement”) setting forth therein the
Remaining GMP Amount with respect to the Linbeck Contract (as such terms are
defined in Schedule 6.1(d)). Such form may contain modifications and additions
so long as it in substance sets forth the Remaining GMP Amount, and the other
material provisions of the form attached hereto. Except as provided in Section
6.1(k) below with respect to any Certificate delivered to Purchaser before the
commencement of the Restricted Period, no Contractor’s Statement shall satisfy
this condition if it (A) discloses any material default by Rogers Street, LLC or
the Contractor that was not disclosed to Purchaser before the commencement of
the Restricted Period or (B) contains information that is materially
inconsistent with the information set forth in the Linbeck Contract as made
available to Purchaser before the commencement of the Restricted Period or
(C) sets forth Disputed Contractor Claims (including Disputed Contractor Claims
for an increase in the contract amount or an extension of any deadline) not
disclosed to Purchaser before the commencement of the Restricted Period that
would either (i) have a material adverse effect on the value of the Rogers
Street Real Property with an aggregate value of more than One Million Dollars
($1,000,000) or (ii) increase the Purchaser’s cost to complete the Major Line
Item Project after the Closing by more than One Million Dollars ($1,000,000) or
(iii) cause the Contract Substantial Completion Date to occur more than one (1)
month past August 31, 2007 or (D) discloses any information that would make any
Seller Representation untrue in any material respect.

 



--------------------------------------------------------------------------------



 



     (e) Purchaser shall have received a statement from the Architect dated no
earlier than the Effective Date substantially in the form attached hereto as
Schedule 6.1(e) (the “Architect’s Statement”) setting forth therein the
Remaining Contract Amount with respect to the Arrowstreet Agreement (as such
terms are defined in Schedule 6.1(e)). Such form may contain modifications and
additions so long as it in substance sets forth the Remaining Contract Amount,
and the other material provisions of the form attached hereto. Except as
provided in Section 6.1(k) below with respect to any Certificate delivered to
Purchaser before the commencement of the Restricted Period, no Architect’s
Statement shall satisfy this condition if it (A) discloses any material default
by Rogers Street, LLC or the Architect that was not disclosed to Purchaser
before the commencement of the Restricted Period or (B) contains information
that is materially inconsistent with the information set forth in the
Arrowstreet Agreement as made available to Purchaser before the commencement of
the Restricted Period or (C) sets forth Disputed Architect Claims not disclosed
to Purchaser before the commencement of the Restricted Period that would either
(i) have a material adverse effect on the value of the Rogers Street Real
Property with an aggregate value of more than One Million Dollars ($1,000,000)
or (ii) increase the Purchaser’s cost to complete the Major Line Item Project
after the Closing by more than One Million Dollars ($1,000,000) or (iii) delay
the completion of the Major Line Item Project by more than three (3) months or
(D) discloses any information that would make any Seller Representation untrue
in any material respect.
     (f) Purchaser shall have received from the Rogers Street Ground Landlord
the “Rogers Street Ground Landlord’s Consent to Assignment” substantially in the
form of Schedule 6.1(f), which includes therein the “Rogers Street Ground
Landlord Estoppel Provisions”, dated no earlier than the Effective Date. The
Rogers Street Ground Landlord Estoppel Provisions required hereby shall be
substantially in the form set forth in the Rogers Street Ground Landlord’s
Consent to Assignment; but such form may contain modifications and additions so
long as it sets forth the material provisions of the form attached hereto.
Except as provided in Section 6.1(k) below with respect to any Certificate
delivered to Purchaser before the commencement of the Restricted Period, no
Rogers Street Ground Landlord Estoppel Provisions shall satisfy this condition
to Closing if the same (A) discloses any material default by Rogers Street, LLC
that was not disclosed to Purchaser before the commencement of the Restricted
Period or (B) contains information that is materially inconsistent with the
information set forth in the Rogers Street Ground Lease as made available to
Purchaser before the commencement of the Restricted Period or (C) sets forth
claims or disputes not disclosed to Purchaser before the commencement of the
Restricted Period, and in each case has a material adverse effect on the value
of the Rogers Street Real Property following the Closing; or (D) discloses any
information that would make any Seller Representation untrue in any material
respect. Rogers Street Ground Landlord Estoppel provisions that set forth other
claims, disputes or defaults by Rogers Street, LLC not disclosed to Purchaser
with respect to construction or other matters having a value of not more than
Five Hundred Thousand Dollars ($500,000) and that would not entitle the landlord
under the Rogers Street Ground Lease to terminate the Rogers Street Ground Lease
pursuant to the terms thereof as of the date of such Certificate shall
conclusively be deemed not to have a material adverse effect on the value of the
Rogers Street Property following the Closing; but Rogers Street Ground Landlord
Estoppel Provisions that set forth other claims, disputes or defaults by Rogers
Street, LLC not disclosed to Purchaser with respect to construction or other
matters having a value greater than Five Hundred Thousand Dollars ($500,000) or
that would

 



--------------------------------------------------------------------------------



 



entitle the landlord under the Rogers Street Ground Lease to terminate the
Rogers Street Ground Lease pursuant to the terms thereof as of the date of such
Certificates shall conclusively be deemed to have a material adverse effect on
the value of the Rogers Street Real Property following the Closing. The
foregoing deemed material adverse effect shall apply to the Rogers Street Ground
Lease Landlord Provisions, whether the same are delivered to Purchaser before or
following the commencement of the Restricted Period (notwithstanding the
provisions of Section 6.1(k) below). If any Rogers Street Ground Landlord’s
Consent to Assignment (including the Rogers Street Ground Landlord Estoppel
Provisions contained therein) provided to Purchaser contains any information
that is inconsistent with any Seller Representation, the Seller Representation
shall be deemed modified by the information contained in such Certificate, and
for the avoidance of doubt, each such Certificate shall be treated as an Update.
Notwithstanding anything herein to the contrary but subject to the provisions
set forth in Section 6.1(k) below with respect to any Certificate delivered to
Purchaser before the commencement of the Restricted Period, an estoppel
certificate that would otherwise satisfy the requirements for an acceptable
estoppel certificate above, except for an alleged tenant default under the
Rogers Street Ground Lease or any landlord claim or disputes under such Rogers
Street Ground Lease in excess of the foregoing amounts set forth in such
certificate shall be deemed acceptable and shall satisfy this condition to
Closing if (x) Rogers Street, LLC cures such asserted tenant default at or prior
to the Closing, or (y) Rogers Street, LLC is disputing such tenant default in
good faith, such alleged undisclosed default reasonably could not result in a
termination of the Rogers Street Ground Lease, and Rogers Street, LLC at its
sole discretion deposits with the Escrow Agent at the Closing funds reasonably
adequate to effect the cure of such tenant default post-Closing and pay the
Rogers Street Ground Landlord all amounts due under the Rogers Street Ground
Lease or that otherwise may be due to the Rogers Street Ground Landlord under
applicable law, if any, as a result thereof, such funds to be held in escrow by
the Escrow Agent until such dispute is resolved in favor of Rogers Street, LLC,
or such tenant default is cured, and if such dispute is not resolved in Rogers
Street, LLC’s favor within nine (9) months after the Closing, Purchaser may use
and apply so much of the escrow funds as shall be necessary to cure the
applicable default and pay the Rogers Street Ground Landlord all amounts due
under the Rogers Street Ground Lease or that may otherwise be due to such
landlord under applicable law, if any, as a result thereof, and any remaining
balance shall be promptly remitted to Rogers Street, LLC. Purchaser shall
reasonably cooperate with Rogers Street, LLC’s efforts to effect such cure after
the Closing at no material cost to Purchaser (unless such cost is reimbursed to
Purchaser). Without limiting the generality of the provisions of this Agreement,
Purchaser acknowledges the matters disclosed by Seller on the attached
Schedule 7.2(b) with respect to the Thypin Rent Dispute and the Thypin
Environmental Arbitration. Notwithstanding anything set forth in this
Section 6.1(f), in no event shall any Rogers Street Ground Landlord Estoppel
Provisions be deemed to not satisfy the requirements for an acceptable estoppel
certificate under this Section 6.1(f) due to the Rogers Street Ground
Landlords’s statement of any such matters with respect to the Thypin Rent
Dispute and/or the Thypin Environmental Arbitration (or any reservation of
rights by the Rogers Street Ground Landlord on account thereof) that are
expressly disclosed on the attached Schedule 7.2(b) or in the eRoom in the
folder titled “Thypin Issues”.
     (g) Purchaser shall have received a statement from each Property Manager
dated no earlier than the Effective Date, substantially in the form attached
hereto as Schedule 6.1(g) (the “Property Manager’s Statement”) with respect to
each Property Management Agreement to

 



--------------------------------------------------------------------------------



 



which it is a party. Such form may contain modifications and additions so long
as it in substance sets forth the material provisions of the form attached
hereto. Except as provided in Section 6.1(k) below with respect to any
Certificate delivered to Purchaser before the commencement of the Restricted
Period, no Property Manager’s Statement shall satisfy this condition if it
(A) discloses any material default by Seller or such Property Manager that was
not disclosed to Purchaser before the commencement of the Restricted Period or
(B) contains information that is materially inconsistent with the information
set forth in the applicable Property Management Agreement as made available to
Purchaser before the commencement of the Restricted Period or (C) sets forth
Disputed Manager Claims not disclosed to Purchaser before the commencement of
the Restricted Period having an individual value greater than One Hundred
Thousand Dollars ($100,000) or an aggregate value (with respect to all Property
Manager’s Statements) greater than Three Hundred Thousand Dollars ($300,000) or
(D) discloses any information that would make any Seller Representation untrue
in any material respect.
     (h) Purchaser shall have received the following, each dated no earlier than
the Effective Date, a statement from each grantee of rights under the Master
Deed substantially in the form attached hereto as Schedule 6.1(h)-1 (the “KS
South Primary Condominium Estoppel Certificate”) with respect to the Master Deed
and the by-laws associated therewith, a statement from Twining with respect to
the Twining Ground Lease and the Assignment of Reserved Development Rights
substantially in the form attached hereto as Schedule 6.1(h)-2 (the “Twining
Estoppel Certificate”) and a statement from Twining with respect to the Turnkey
Space Agreement substantially in the form attached hereto as Schedule 6.1(h)-3
(the “Turnkey Estoppel Certificate”). Such forms may contain modifications and
additions (including, without limitation, modifications and additions on account
of the matters set forth in Section 6.10 below) so long as they in substance set
forth the material provisions of the applicable form attached hereto. Except as
provided in Section 6.1(k) below with respect to any Certificate delivered to
Purchaser before the commencement of the Restricted Period, no Certificate
delivered under this Section 6.1(h) (nor any Seller’s Estoppel Certificate
delivered hereunder) shall satisfy this condition if it (A) discloses any
material default by Seller that was not disclosed to Purchaser before the
commencement of the Restricted Period or (B) contains information that is
materially inconsistent with the information set forth in, as applicable, the
Master Deed, such by-laws, the Turnkey Space Agreement, the Twining Ground Lease
or the Assignment of Reserved Development Rights as made available to Purchaser
before the commencement of the Restricted Period or (C) sets forth Disputed
Claims not disclosed to Purchaser before the commencement of the Restricted
Period having an individual value greater than Two Hundred Fifty Thousand
Dollars ($250,000) or an aggregate value (with respect to all Certificates
delivered under this Section 6.1(h)) greater than Five Hundred Thousand Dollars
($500,000) or (D) discloses any information that would make any Seller
Representation untrue in any material respect. If one or more such Certificates
required under this Section 6.1(h) is not obtained by the Closing, at its
election Seller shall either give a Seller’s Estoppel Certificate with respect
thereto or adjourn the Closing for up to sixty (60) days in order to obtain such
Certificate(s) (and if Seller does not so obtain such Certificate(s) during such
sixty (60) day period, then Seller shall provide a Seller’s Estoppel Certificate
on account thereof). If Seller elects to give a Seller’s Estoppel Certificate,
such Seller’s Estoppel Certificate shall be substantially in the form of
Schedule 6.1(h)-1, Schedule 6.1(h)-2, or Schedule 6.1(h)-3, as applicable, but
shall also contain the following provisions: “This Estoppel is delivered by
Seller to Purchaser pursuant to a Real Estate Purchase

 



--------------------------------------------------------------------------------



 



and Sale Agreement between Seller and Purchaser dated___, ___, 2007 (the
“Purchase Agreement”) which provides for a Seller Estoppel Certificate, and
Seller’s liability hereunder shall be subject to all time, dollar and other
limitations on Seller’s liability set forth in the Purchase Agreement and to the
other provisions of the Purchase Agreement that apply to a Seller Estoppel
Certificate. Whenever a representation herein is qualified by the phrase “to
Seller’s knowledge”, or by words of similar import, such knowledge shall be
limited as provided in the Purchase Agreement. No officer, director, owner,
manager, trustee, or agent of Seller shall have any liability hereunder. As used
herein, knowledge means the actual knowledge possessed by Seller as of the date
hereof without having any duty to make, or having made, any inquiry.” Seller
shall be entitled to continue to deal with any applicable party thereunder after
Closing to attempt to obtain a Certificate. If Purchaser subsequently receives a
Certificate from any Person for whom Seller has delivered a Seller’s Estoppel
Certificate, Seller shall thereupon be released from liability with respect to
the Seller’s Estoppel Certificate given with respect to such Person to the
extent that the information contained in the Certificate so obtained is
materially consistent with the information contained in the Seller’s Estoppel
Certificate.
     (i) Purchaser shall have received a statement from each parcel owner under
the CER Declaration (other than with respect to Parcel A and Parcel D of Kendall
Square, which are owned by affiliates of Purchaser) dated no earlier than the
Effective Date, substantially in the form attached hereto as Schedule 6.1(i)
(the “CER Declaration Estoppel Certificate”) with respect to the CER
Declaration. Such form may contain modifications and additions so long as it in
substance sets forth the material provisions of the form attached hereto. Except
as provided in Section 6.1(k) below with respect to any Certificate delivered to
Purchaser before the commencement of the Restricted Period, no CER Declaration
Estoppel Certificate (nor any Seller’s Estoppel Certificate delivered hereunder)
shall satisfy this condition if it (A) discloses any material default by Seller
that was not disclosed to Purchaser before the commencement of the Restricted
Period or (B) contains information that is materially inconsistent with the
information set forth in the CER Declaration as made available to Purchaser
before the commencement of the Restricted Period or (C) sets forth Disputed
Claims not disclosed to Purchaser before the commencement of the Restricted
Period having an individual value greater than Two Hundred Fifty Thousand
Dollars ($250,000) or an aggregate value (with respect to all CER Declaration
Estoppel Certificates) greater than Five Hundred Thousand Dollars ($500,000) or
(D) discloses any information that would make any Seller Representation untrue
in any material respect. If one or more such CER Declaration Estoppel
Certificates is not obtained by the Closing, at its election Seller shall either
give a Seller’s Estoppel Certificate with respect thereto or adjourn the Closing
for up to sixty (60) days in order to obtain such CER Declaration Estoppel
Certificate(s) (and if Seller does not so obtain such CER Declaration Estoppel
Certificate(s) during such sixty (60) day period, then Seller shall provide a
Seller’s Estoppel Certificate on account thereof). If Seller elects to give a
Seller’s Estoppel Certificate, such Seller’s Estoppel Certificate shall be
substantially in the form of Schedule 6.1(i) but shall also contain the
following provisions: “This Estoppel is delivered by Seller to Purchaser
pursuant to a Real Estate Purchase and Sale Agreement between Seller and
Purchaser dated ___, ___, 2007 (the “Purchase Agreement”) which provides for a
Seller Estoppel Certificate, and Seller’s liability hereunder shall be subject
to all time, dollar and other limitations on Seller’s liability set forth in the
Purchase Agreement and to the other provisions of the Purchase Agreement that
apply to a Seller Estoppel Certificate. Whenever a representation herein is
qualified by the

 



--------------------------------------------------------------------------------



 



phrase “to Seller’s knowledge”, or by words of similar import, such knowledge
shall be limited as provided in the Purchase Agreement. No officer, director,
owner, manager, trustee, or agent of Seller shall have any liability hereunder.
As used herein, knowledge means the actual knowledge possessed by Seller as of
the date hereof without having any duty to make, or having made, any inquiry.”
Seller shall be entitled to continue to deal with any applicable parcel owner(s)
under the CER Declaration after Closing to attempt to obtain a CER Declaration
Estoppel Certificate. If Purchaser subsequently receives a CER Declaration
Estoppel Certificate from any Person for whom Seller has delivered a Seller’s
Estoppel Certificate, Seller shall thereupon be released from liability with
respect to the Seller’s Estoppel Certificate given with respect to such Person
to the extent that the information contained in the CER Declaration Estoppel
Certificate so obtained is materially consistent with the information contained
in the Seller’s Estoppel Certificate.
     (j) Purchaser shall have received a statement from CES dated no earlier
than the Effective Date, substantially in the form attached hereto as
Schedule 6.1(j) (the “CES Estoppel”) with respect to the CES Documents. Such
form may contain modifications and additions so long as it in substance sets
forth the material provisions of the form attached hereto. Except as provided in
Section 6.1(k) below with respect to any Certificate delivered to Purchaser
before the commencement of the Restricted Period, no CES Estoppel (nor any
Seller’s Estoppel Certificate Delivered hereunder) shall satisfy this condition
if it (A) discloses any material default by Seller that was not disclosed to
Purchaser before the commencement of the Restricted Period or (B) contains
information that is materially inconsistent with the information set forth in
the CES Documents as made available to Purchaser before the commencement of the
Restricted Period or (C) sets forth Disputed Claims not disclosed to Purchaser
before the commencement of the Restricted Period having a value greater than
Five Hundred Thousand Dollars ($500,000) or (D) discloses any information that
would make any Seller Representation untrue in any material respect. If the CES
Estoppel is not obtained by the Closing, at its election Seller shall either
give a Seller’s Estoppel Certificate with respect thereto or adjourn the Closing
for up to sixty (60) days in order to obtain the CES Estoppel (and if Seller
does not so obtain such CES Estoppel during such sixty (60) day period, then
Seller shall provide a Seller’s Estoppel Certificate on account thereof). If
Seller elects to give a Seller’s Estoppel Certificate, such Seller’s Estoppel
Certificate shall be substantially in the form of Schedule 6.1(j) but shall also
contain the following provisions: “This Estoppel is delivered by Seller to
Purchaser pursuant to a Real Estate Purchase and Sale Agreement between Seller
and Purchaser dated ___, ___, 200___(the “Purchase Agreement”) which provides
for a Seller Estoppel Certificate, and Seller’s liability hereunder shall be
subject to all time, dollar and other limitations on Seller’s liability set
forth in the Purchase Agreement and to the other provisions of the Purchase
Agreement that apply to a Seller Estoppel Certificate. Whenever a representation
herein is qualified by the phrase “to Seller’s knowledge”, or by words of
similar import, such knowledge shall be limited as provided in the Purchase
Agreement. No officer, director, owner, manager, trustee, or agent of Seller
shall have any liability hereunder. As used herein, knowledge means the actual
knowledge possessed by Seller as of the date hereof without having any duty to
make, or having made, any inquiry.” Seller shall be entitled to continue to deal
with CES after Closing to attempt to obtain a CES Estoppel. If Purchaser
subsequently receives a CES Estoppel, Seller shall thereupon be released from
liability with respect to the Seller’s Estoppel Certificate given with

 



--------------------------------------------------------------------------------



 



respect to CES to the extent that the information contained in the CES Estoppel
so obtained is materially consistent with the information contained in the
Seller’s Estoppel Certificate.
     (k) If Seller is unable to obtain any of the documents described in
Section 6.1 (c) through (j) above (each of the foregoing, a “Certificate”) or
otherwise to meet any condition to Purchaser’s obligation to perform, Seller
shall have the option, by written notice to Purchaser, to extend the Closing
Date from time to time for not more than sixty (60) days in the aggregate from
the original Closing Date. Except as otherwise expressly set forth in Section
6.1(c) above, in the event that any Certificate is delivered to Purchaser before
the commencement of the Restricted Period, and thereafter Purchaser does not
terminate this Agreement pursuant to Section 5.2, then notwithstanding anything
set forth in this Agreement to the contrary, any such Certificate shall be
deemed to satisfy any requirement applicable thereto set forth in this
Agreement, and Purchaser shall have no right to object to the form, content or
substance of such Certificate or any matter disclosed therein as not meeting the
conditions for Closing and any such nonconformity shall be deemed waived. Seller
shall use commercially reasonable efforts to obtain each of the Certificates.
     (l) Seller shall have the option to obtain updates to any of the
Certificates (any such update being an “Updated Certificate”). In the event that
any Updated Certificate (x) discloses information other than differing Remaining
GMP Amounts and Remaining Contract Amounts under the Linbeck Contract or the
Arrowstreet Agreement (with respect to the Statements) or increased funding of
an applicable tenant improvement allowance (with respect to any Lease) and
(y) such additional disclosure would cause such Updated Certificate not to
comply with Section 6.1(c), (d), (e), (f), (g), (h), (i) or (j) (as applicable),
then such Updated Certificate shall be treated as an Update in accordance with
Section 7.3(c), and Purchaser’s only remedy with respect thereto shall be to
terminate this Agreement pursuant to the terms of Section 7.3(c) prior to the
expiration of the Update Termination Period applicable thereto.
     (m) Subject to (x) all applicable provisions, limitations and exclusions
set forth in this Agreement with respect to the Certificates and (y) any other
matters that have been otherwise disclosed to Purchaser by Seller (which matters
(x) and (y) shall not apply to the Five Million Dollar ($5,000,000) threshold
amount set forth in this Section 6.1(m)), the aggregate amount of all adverse
matters disclosed in the Certificates to which a dollar amount is applicable in
each such Certificate shall not exceed Five Million Dollars ($5,000,000).
     (n) Upon satisfaction of the conditions set forth in the Title Commitment,
the Title Company is irrevocably committed to issue the Title Policy to
Purchaser.
     (o) The physical condition of the Property shall be substantially the same
on the Closing Date as on the Effective Date (except as a result of construction
activities that are substantially in conformity with the Plans and
Specifications made available to Purchaser during the Study Period), unless the
alteration of said physical condition is the result of condemnation or fire or
other casualty, in which case the provisions of Section 6.3 shall govern.
     (p) No proceeding shall have been commenced against any party included
within Seller under the federal Bankruptcy Code or any state law for relief of
debtors.

 



--------------------------------------------------------------------------------



 



     (q) As of the Closing Date, the Leases shall be in full force and effect
and no default shall exist under any Lease.
     (r) Each applicable party included within the term Seller shall have
obtained all consents and approvals set forth in Schedule 6.1(r), if any, except
for such items as Purchaser reasonably determines Seller need not obtain
consent.
     Section 6.2. Conditions Precedent Favoring Seller. Seller’s obligations
under this Agreement are subject to the fulfillment of the conditions set forth
in this Section 6.2 on or before the Closing Date, or such earlier date as is
set forth below. Each condition may be waived in whole or part only by written
notice of such waiver from Seller to Purchaser, or by Seller consummating the
transactions described in this Agreement at the Closing.
     (a) Purchaser shall have performed and complied in all material respects
with all of the terms of this Agreement to be performed and complied with by
Purchaser prior to or at the Closing.
     (b) On the Closing Date, the representations of Purchaser set forth in
Section 7.1 shall be true, accurate and complete in all material respects.
Section 6.3. Casualty or Condemnation
     (a) If after the date hereof and prior to Closing, the Real Property or any
part thereof shall be (x) subject to a taking by any public or quasi-public
authority through condemnation, eminent domain or otherwise (including, but not
limited to, any transfer made in lieu of or in anticipation of the exercise of
such taking) (collectively, “Condemnation”) or (y) destroyed or damaged by fire
or other casualty and in either case the parties reasonably estimate the
proceeds from such Condemnation or the cost to repair the damage or destruction
to be in excess of fifteen percent (15%) of the Purchase Price allocable to the
Real Property (a “Major Event”), Purchaser shall have the option exercisable
within ten (10) Business Days after Purchaser and Seller make a determination or
agree on such estimate either (a) to terminate this Agreement by written notice
to Seller, whereupon all rights and obligations hereunder of each party shall
cease and terminate and be of no further force or effect except for the return
of the Deposit to Purchaser and the Surviving Obligations, or (b) to elect to
take title to the Real Property without any reduction in, abatement of, or
credit against the Purchase Price (except as expressly set forth in Section
6.3(b) below), notwithstanding such Condemnation, destruction or damage; if
Purchaser fails to make either such election within such period, Purchaser shall
be deemed to have elected option (b). If the parties fail to agree to the
reasonable estimate of the proceeds from such Condemnation or the cost to repair
the damage or destruction within thirty (30) days after the date of the
applicable Condemnation or casualty, then Seller and Purchaser may submit the
dispute to the American Arbitration Association in Boston pursuant to the
Expedited Procedures of the Commercial Dispute Resolution Procedures thereof
(and the Closing will be adjourned pending the resolution of such arbitration).
If, despite the occurrence of a Major Event, Purchaser elects to consummate the
transactions contemplated by this Agreement, at the Closing Seller shall assign
to Purchaser (without recourse) (x) the rights of Seller in and to the

 



--------------------------------------------------------------------------------



 



Condemnation proceeds or all insurance proceeds with respect to such Major
Event, net of the amount of the reasonable costs and expenses incurred by Seller
(including, but not limited to, reasonable legal fees and closing costs under a
sale in lieu of or in anticipation of the exercise of a taking) in collecting
same (“Net Proceeds”), and give Purchaser, without duplication, a credit against
the Purchase Price in the amount of the Net Proceeds already received by Seller
prior to Closing (provided, however, Seller shall receive, without duplication,
a credit against such Purchaser credit for any such costs and expenses not
recovered prior to Closing) and (y) the rights to settle any Condemnation
proceeding or the loss under all policies of insurance applicable to the Major
Event, and Seller shall at Closing and thereafter execute and deliver to
Purchaser all required proofs of loss, assignments of claims and other similar
items.
     (b) If after the date hereof and prior to Closing, the Real Property or any
part thereof shall be (x) subject to a Condemnation or (y) destroyed or damaged
by fire or other casualty and, in either case, it is not a Major Event, then the
transaction contemplated by this Agreement shall be consummated, without any
reduction in, abatement of, or credit against the Purchase Price (except as
expressly set forth in this Section 6.3(b)) and Seller shall, at its option,
either (i) repair such damage prior to Closing and Seller shall keep any
insurance or Condemnation proceeds, (ii) allow Purchaser a credit against the
Purchase Price in an amount equal to the reasonably estimated cost of repair and
Seller shall keep any insurance or Condemnation proceeds, or (iii) assign to
Purchaser (without recourse) the rights of Seller to the Net Proceeds, and,
without duplication, give Purchaser a credit against the Purchase Price in the
amount of the Net Proceeds already received by Seller prior to Closing
(provided, however, Seller shall receive without duplication a credit against
such Purchaser credit for any such costs and expenses not recovered prior to
Closing) and the rights to settle any Condemnation proceeding or the loss under
all policies of insurance applicable to the Condemnation, destruction or damage,
and Seller shall at Closing and thereafter execute and deliver to Purchaser all
required proofs of loss, assignments of claims and other similar items.
     (c) In the event that (i) a casualty occurs at the Real Property prior to
the Closing, (ii) a deductible is payable in connection with obtaining insurance
proceeds with respect to such casualty and (iii) Purchaser consummates the
transaction notwithstanding such casualty and receives an assignment of the Net
Proceeds pursuant to Section 6.3(a) or Section 6.3(b), Seller shall pay such
deductible or shall give Purchaser a credit against the Purchase Price at
Closing for such deductible and such deductible shall not be considered in
determining Net Proceeds.
Section 6.4. Leasing & Other Activities Prior to Closing.
     (a) After the Effective Date, except as set forth below with respect to the
Microbia Documents, Seller shall not enter into any new lease or any material
modification of any Lease or lease (including the Rogers Street Ground Lease and
the Twining Ground Lease) that would be binding on Purchaser after Closing or
grant any material consent or approval under any Lease or lease (including the
Rogers Street Ground Lease and the Twining Ground Lease) which consent or
approval must be requested in writing and delivered in writing in order to be
effective without Purchaser’s prior written consent, which consent shall not be
unreasonably withheld, conditioned or delayed; provided, however, that
notwithstanding the foregoing, Seller shall not be required to obtain
Purchaser’s consent to enter into any modification, renewal or extension of

 



--------------------------------------------------------------------------------



 



any Lease or lease, or to grant any consent under any Lease or lease, to the
extent that the same is required pursuant to the applicable terms of the Lease
or lease; provided, further, that Purchaser may withhold its consent in its sole
discretion if, assuming the Closing were to occur, any action could jeopardize
BioMed Realty Trust, Inc.’s, a Maryland corporation (“Purchaser’s REIT Entity”),
status as a real estate investment trust within the meaning of Sections 856
through 860 of the Code or cause the Purchaser’s REIT Entity to be in receipt of
income that does not constitute “rent from real property” within the meaning of
Section 856(d) of the Code. When seeking such consent from Purchaser, Seller
shall provide Purchaser with a description of the proposed transaction and, if
Purchaser does not notify Seller in writing of its disapproval within two
(2) Business Days, Purchaser shall be deemed to have consented to the
transaction described in such notice. If Purchaser disapproves such request,
then Purchaser’s written notice shall specify in reasonable detail the reasons
for such disapproval. If the Closing occurs, Purchaser shall reimburse Seller at
Closing for all Lease Expenses related to any new Lease or material modification
of an existing Lease. Purchaser acknowledges receipt of a draft Fourth Amendment
to Lease for Microbia, Inc. dated as of January 7, 2007 for space at 320 Bent
Street, Cambridge, Massachusetts and a draft Lease for Microbia, Inc. dated as
of January 12, 2007 for space at 301 Binney Street, Cambridge, Massachusetts
(such amendment and lease collectively being the “Microbia Documents”).
Notwithstanding the provisions of this Section 6.4(a), Purchaser has approved
such drafts of the Microbia Documents and Purchaser’s consent shall not be
necessary in connection with the execution thereof by Rogers Street, LLC so long
as the final forms of such documents contain no material adverse changes to any
terms set forth in the drafts of the Microbia Documents that have been provided
to the Purchaser.
     (b) After the Effective Date, Seller shall not enter into any new
agreements or contracts with respect to the Property that would be binding on
Purchaser or material modifications of any such agreements or contracts, or any
existing Major Line Item Contracts, Miscellaneous Consultant Agreements,
Property Management Agreements, the Master Deed, the CER Declaration, the
Environmental Insurance Policies, or Other Matters that would be binding on
Purchaser after the Closing, or grant any material consent or approval under any
of the Major Line Item Contracts which consent or approval must be requested in
writing and delivered in writing in order to be effective that would be binding
on Purchaser after Closing, without the written consent of Purchaser, which
consent shall not be unreasonably withheld, conditioned or delayed; provided,
however, that Purchaser’s consent shall not be required with respect to any
contract that is not binding on Purchaser or that can be terminated without
penalty on not more than thirty (30) days prior written notice; provided,
further, that Purchaser may withhold its consent in its sole discretion if,
assuming the Closing were to occur, any action could jeopardize Purchaser’s REIT
Entity’s status as a real estate investment trust within the meaning of
Sections 856 through 860 of the Code or cause the Purchaser’s REIT Entity to be
in receipt of income that does not constitute “rent from real property” within
the meaning of Section 856(d) of the Code. If Purchaser does not notify Seller
in writing of its disapproval within two (2) Business Days after notice thereof
from Seller, Purchaser shall be deemed to have consented to such requested
action. If Purchaser disapproves any such request, then Purchaser’s written
notice shall specify in reasonable detail the reasons for such disapproval.
Without limitation of the foregoing, change orders and/or approvals for
additional architectural and engineering services approved under the Major Line
Item Contracts (including those to implement Tenant improvements Seller as
Landlord has agreed to implement under any Lease) shall be deemed non-material

 



--------------------------------------------------------------------------------



 



modifications of such contracts that do not require the approval of Purchaser to
the extent the same are (x) reimbursable by Tenants under the Leases, (y) to be
paid for out of a tenant improvement allowance for which a balance remains under
a Lease or (z) not reimbursable by Tenants, but have a value of One Hundred
Thousand Dollars ($100,000) or less in each instance and One Million Dollars
($1,000,000) or less in the aggregate.
     (c) At all times prior to Closing, Seller shall (i) continue to conduct
business with respect to the Property substantially in the same manner in which
said business has been heretofore conducted, (ii) perform its obligations under
the Leases and any contracts or other agreements affecting the Property
(including, without limitation, the Major Line Item Contracts, the Miscellaneous
Consultant Agreements, the Property Management Agreements, the Master Deed, the
CER Declaration, the Environmental Insurance Policies and the Other Matters),
(iii) continue to insure the Property substantially as it is currently insured,
(iv) continue to pursue the development and construction of the Major Line
Item Project in a diligent and prudent manner consistent with the Major Line
Item Contracts, the Miscellaneous Consultant Agreements and the Other Matters,
(v) not transfer any development rights under the Master Deed or the CER
Declaration, and (vi) not take any action that would cause any of the Seller
Representations to become inaccurate in any material respect or any of the
covenants of Seller to be materially breached. Without limiting the generality
of the foregoing, Seller shall pay all accounts payable, and any debts or
obligations owed by Seller relating to the Property when due (“when due,”
“coming due” or like words means the time for payment set forth in any contract,
or if no time is set forth then within thirty days (30) of the date when an
invoice for payment is received by Seller).
     (d) Seller shall not remove from the Real Property any Construction
Personal Property or other Personal Property used in connection with the
operation of the Real Property (other than as is prudent in the ordinary course
of operating the Property) unless it is replaced with a comparable item of equal
quality and quantity as existed as of the time of such removal (but nothing
herein shall be deemed to make Seller responsible for the acts of others at the
Real Property).
     (e) Seller shall provide Purchaser with copies of all notices of default
given under the Major Line Item Contracts.
     (f) No later than the Effective Date, Seller (i) shall remove the Property
from the market and (ii) shall not actively solicit or negotiate with any other
prospective purchasers of the Property; provided, however, that nothing herein
shall in any way affect or apply to any dealings that Seller has had with others
prior to the Effective Date.
     (g) Seller shall provide Purchaser with copies of all written notices under
the Linbeck Contact or the Arrowstreet Agreement from, respectively, the
Contractor and the Architect for the period after the Effective Date with
respect to the Rogers Street Real Property or the construction of the Major Line
Item Project.

 



--------------------------------------------------------------------------------



 



     (h) Seller shall provide Purchaser with copies of all written notices under
any agreement, contract or other document with respect to which a Certificate is
required to be delivered pursuant to the terms of this Agreement for the period
after the Effective Date.
     Section 6.5. Science Park Agreement. Purchaser and Seller hereby
acknowledge and agree that (a) Purchaser and certain affiliates of Seller have
this day entered into the Science Park Purchase and Sale Agreement with respect
to the Science Park Property, (b) it shall be a condition precedent to the
Closing hereunder that Purchaser and Seller close the purchase and sale of the
Science Park Property pursuant to the Science Park Purchase and Sale Agreement
concurrently herewith, (c) it shall be a condition precedent to the closing of
the purchase and sale of the Science Park Property under the Science Park
Purchase and Sale Agreement that the Closing hereunder shall have occurred
concurrently therewith, (d) in the event that either the Closing or the Closing
Date hereunder or the closing or the closing date under the Science Park
Purchase and Sale Agreement is adjourned or extended, the other automatically
shall be so adjourned or extended, (e) in the event that this Agreement or the
Science Park Purchase and Sale Agreement is terminated, the other automatically
shall be terminated (and if both agreements are so terminated due to a
termination by Purchaser pursuant to Section 5.2 of either such agreement, then
the Non-Refundable Deposit shall promptly be paid to Seller pursuant to Section
5.2(c) of this Agreement), (f) a default by Purchaser under this Agreement or
the Science Park Purchase and Sale Agreement shall be considered a default by
Purchaser under both such agreements (subject to all applicable remedies under
each such agreement) and (g) a default by Seller under this Agreement or such
affiliates of Seller under the Science Park Agreement shall be considered a
default by Seller and such affiliates of Seller (as applicable) under both such
agreements (subject to all applicable remedies under each such agreement).
Notwithstanding the foregoing, Seller, in Seller’s sole and absolute discretion,
may elect to waive the conditions set forth in clause (b) above by providing
written notice of such election to Purchaser, such that the Closing may occur
hereunder without the closing of the purchase and sale of the Science Park
Property pursuant to the Science Park Purchase and Sale Agreement, but in no
event shall this Section 6.5 ever be construed to allow Seller to waive any
closing condition in its favor such that Purchaser is required to close under
the Science Park Purchase and Sale Agreement but is not permitted to close under
this Agreement.
     Section 6.6. Twining Notice. If not previously delivered, promptly after
the Effective Date Seller shall deliver an offer substantially in the form
attached as Schedule 6.6 (the “Twining Notice”) pursuant to the Notice of Right
of First Offer between Seller and TP/P Kendall Square LLC, a Delaware limited
liability company (“Twining”), including proposing parking and other matters set
forth therein, to trigger Twining’s right of first offer under such Notice of
Right of First Offer with respect to the Parcel E East Development Rights, and
in connection with the Twining Notice Seller may also request that Twining make
an offer to purchase Parcel E-1H (notwithstanding the fact that Twining has no
right thereto under such Notice of Right of First Offer). In the event that
Twining elects to purchase the Parcel E East Development Rights and/or Parcel
E-1H and closes its purchase thereof prior to Closing, then such parcel(s) or
development rights shall not be conveyed to Purchaser hereunder and the Purchase
Price shall be decreased in accordance with the allocation(s) set forth with
respect to such parcel(s) or development rights in Section 2.2(a). In the event
that (a) Twining does not elect to purchase the Parcel E East Development Rights
and/or Parcel E-1H or (b) does elect to purchase the Parcel E

 



--------------------------------------------------------------------------------



 



East Development Rights and/or Parcel E-1H but does not close its purchase
thereof prior to Closing, Purchaser (as successor-in-interest of Kendall Square
LLC) shall perform such transaction and upon the closing, if any, thereunder
shall be entitled to payment from Twining on account of Twining’s exercise
thereof (and if Twining duly exercises its rights to so purchase the Parcel E
East Development Rights and/or Parcel E-1H, its deposit in connection therewith
shall be assigned to and assumed by Purchaser at the Closing under this
Agreement, and if Twining relinquishes such deposit, then Purchaser shall also
be entitled to such deposit). In the event that Twining waives or elects, or is
deemed to have elected, not to exercise its rights to purchase any such
parcel(s) or development rights, then Purchaser shall assume and perform the
same following such waiver or election by Twining. The provisions of this
Section 6.6 shall survive the Closing.
     Section 6.7. Thypin Rent Dispute and Environmental Arbitration. Purchaser
shall assume responsibility for the Thypin Rent Dispute and the Thypin
Environmental Arbitration from and after the Closing. Upon the Closing,
Purchaser and Seller shall reasonably cooperate in promptly transferring to
Purchaser, and thereafter reasonably cooperating with each other, in Purchaser’s
assumption of responsibility for the Thypin Rent Dispute and the Thypin
Environmental Arbiration. Such cooperation shall include, without limitation,
cooperation by Seller’s counsel that is currently representing Seller in
connection with such matters and Seller’s continuing cooperation with Purchaser
and Purchaser’s counsel with respect to furnishing responses to discovery
requests, assisting Purchaser with responses to interrogatories, furnishing
testimony at depositions and at trial and generally being available to Purchaser
and its counsel to provide information with respect to such matters, all of the
foregoing to be furnished without charge to Purchaser. By assuming the Thypin
Environmental Arbitration, Purchaser shall only assume such arbitration
proceeding and matters related thereto, but shall not assume any additional
obligation or liability with respect to environmental matters other than those
obligations and liabilities that Purchaser has either expressly assumed under
this Agreement or assumes under applicable law on account of its ownership of
the Property.
     Section 6.8. Twining Documents. Twining is entitled to an amendment to the
Master Deed and a unit deed in accordance with the Assignment of Development
Rights. Without limiting the generality of any other provision of this
Agreement, in the event that Seller executes, delivers and records prior to
Closing any such documents that are required to be executed, delivered and
recorded under the Assignment of Development Rights, such actions shall not
(x) constitute a default under this Agreement by Seller, (y) affect the Purchase
Price or (z) affect any other obligation of Purchaser under this Agreement.
Seller is entitled to a unit deed conveying Parcel E-1H in accordance with the
Turnkey Space Agreement. In the event that such conveyance occurs prior to
Closing, subject to the provisions of Section 6.6 above, then the units
constituting Parcel E-1H shall be a portion of the Property and, at Closing
Seller shall provide Purchaser with a unit deed for Parcel E-1H conveying such
parcel to Purchaser in accordance with this Agreement.
ARTICLE 7
     Section 7.0. No Other Representations. Except as otherwise expressly set
forth in this Article 7, Purchaser and Seller specifically agree that neither is
relying on any statements,

 



--------------------------------------------------------------------------------



 



representations or warranties of any kind whatsoever, express or implied, from
the other party or any other Person acting by, under or through the other party.
Purchaser acknowledges the legal significance of the foregoing and acknowledges
that such agreement is a material inducement to Seller’s willingness to enter
into this Agreement.
     Section 7.1. Purchaser’s Representations. Purchaser warrants and represents
to Seller as of the date hereof as follows:
     (a) Purchaser is an experienced and sophisticated purchaser of commercial
real estate projects such as the Property and, prior to the end of the Study
Period, it will have had a full, complete and fair opportunity to conduct such
investigations, examinations, inspections and analyses of the Property as
Purchaser, in its absolute discretion, may deem appropriate. PURCHASER IS
PURCHASING THE PROPERTY “AS-IS, WHERE IS AND WITH ALL FAULTS” IN ITS PRESENT
CONDITION, SUBJECT TO REASONABLE USE, WEAR, TEAR, CONSTRUCTION ACTIVITIES AND
NATURAL DETERIORATION BETWEEN THE DATE HEREOF AND THE CLOSING DATE AND FURTHER
AGREES THAT NEITHER SELLER NOR ANY AGENT, DIRECT OR INDIRECT PARTNER, DIRECT OR
INDIRECT MEMBER, EMPLOYEE OR REPRESENTATIVE OF THE FOREGOING (i) SHALL BE LIABLE
FOR ANY LATENT OR PATENT DEFECTS IN THE PROPERTY OR (ii) HAVE MADE ANY
REPRESENTATION WHATSOEVER REGARDING THE PROPERTY OR ANY PART THEREOF, THE
CONSTRUCTION OR ANY OTHER THING RELATING TO THE SUBJECT MATTER OF THIS
AGREEMENT, EXCEPT AS EXPRESSLY SET FORTH HEREIN, AND (iii) PURCHASER, IN
EXECUTING, DELIVERING AND PERFORMING THIS AGREEMENT, HAS NOT AND DOES NOT RELY
UPON ANY STATEMENT, INFORMATION, OR REPRESENTATION TO WHOMSOEVER MADE OR GIVEN,
WHETHER TO PURCHASER OR OTHERS, AND WHETHER DIRECTLY OR INDIRECTLY, ORALLY OR IN
WRITING, MADE BY ANY PERSON, EXCEPT AS EXPRESSLY SET FORTH HEREIN. IN ADDITION
TO THE FOREGOING, PURCHASER REPRESENTS THAT BEFORE THE EXPIRATION OF THE STUDY
PERIOD PURCHASER WILL HAVE EXAMINED THE PROPERTY, THE REPORTS, THE DUE DILIGENCE
MATERIALS AND SUCH CONSTRUCTION, DESIGN AND OTHER MATTERS AS IT DEEMS
APPROPRIATE, AND WILL BE FAMILIAR WITH THE PHYSICAL AND ENVIRONMENTAL CONDITION
OF THE PROPERTY AND WILL HAVE CONDUCTED SUCH OTHER INVESTIGATION OF THE AFFAIRS
AND CONDITION OF THE PROPERTY AS PURCHASER CONSIDERS APPROPRIATE. NEITHER
SELLER, NOR ANY AFFILIATE OF SELLER, NOR ANY AGENT, DIRECT OR INDIRECT PARTNER,
DIRECT OR INDIRECT MEMBER, EMPLOYEE OR REPRESENTATIVE OF THE FOREGOING HAVE MADE
OR WILL BE ALLEGED TO HAVE MADE ANY ORAL OR WRITTEN REPRESENTATIONS, WARRANTIES,
PROMISES OR GUARANTIES WHATSOEVER TO PURCHASER, WHETHER EXPRESS OR IMPLIED, AND,
IN PARTICULAR, NO SUCH REPRESENTATIONS, WARRANTIES, PROMISES OR GUARANTIES HAVE
BEEN MADE OR WILL BE MADE OR WILL BE ALLEGED TO HAVE BEEN MADE WITH RESPECT TO
THE PHYSICAL CONDITION, CONSTRUCTION, DESIGN, ENVIRONMENTAL CONDITION OR
OPERATION OF THE PROPERTY, THE ACTUAL OR PROJECTED REVENUE AND EXPENSES OF THE
PROPERTY, THE PERMITS, ZONING AND OTHER LAWS, REGULATIONS AND RULES

 



--------------------------------------------------------------------------------



 



APPLICABLE TO THE PROPERTY OR THE COMPLIANCE OF THE PROPERTY THEREWITH, THE
CONSTRUCTION, DESIGN, CONDITION OR SAFETY OF THE PROPERTY, OR ANY IMPROVEMENTS
THEREON OR ANY UTILITIES AND SERVICES WITH RESPECT THERETO OR THE CONDITIONS OF
ANY SOILS AND GEOLOGY, LOT SIZE, OR SUITABILITY OF THE PROPERTY OR ITS
IMPROVEMENTS FOR A PARTICULAR PURPOSE, THE QUANTITY, QUALITY OR CONDITION OF ANY
PERSONAL PROPERTY OR FIXTURES, THE USE OR OCCUPANCY OF THE PROPERTY OR ANY PART
THEREOF OR ANY OTHER MATTER OR THING AFFECTING OR RELATED TO THE PROPERTY OR THE
TRANSACTIONS CONTEMPLATED HEREBY, EXCEPT AS, AND SOLELY TO THE EXTENT
SPECIFICALLY SET FORTH HEREIN. EXCEPT AS, AND SOLELY TO THE EXTENT, SPECIFICALLY
SET FORTH HEREIN, NEITHER SELLER, NOR ANY AGENT, DIRECT OR INDIRECT PARTNER,
DIRECT OR INDIRECT MEMBER, EMPLOYEE OR REPRESENTATIVE OF THE FOREGOING HAVE MADE
OR WILL MAKE ANY ORAL OR WRITTEN REPRESENTATIONS, WARRANTIES, PROMISES OR
GUARANTIES WHATSOEVER TO PURCHASER, WHETHER EXPRESS OR IMPLIED, AND, IN
PARTICULAR, THAT NO SUCH REPRESENTATIONS, WARRANTIES, PROMISES OR GUARANTIES
HAVE BEEN MADE OR WILL BE ALLEGED TO HAVE BEEN MADE WITH RESPECT TO THE TRUTH,
ACCURACY OR COMPLETENESS OF ANY MATERIALS, REPORTS, DATA OR OTHER INFORMATION,
INCLUDING WITHOUT LIMITATION THE CONTENTS OF THE BOOKS AND RECORDS OF SELLER OR
REPORTS OR OTHER MATTERS LISTED ON EXHIBITS OR SCHEDULES TO THIS AGREEMENT OR
REFERRED TO HEREIN, THE DUE DILIGENCE MATERIALS, PHYSICAL CONDITION AND
ENVIRONMENTAL SURVEYS, INFORMATIONAL BROCHURES WITH RESPECT TO THE PROPERTY,
QUESTIONNAIRES (INCLUDING REIT QUESTIONNAIRES), RENT ROLLS, ANY INFORMATION
PROVIDED UNDER SECTION 11.20 OR IN CONNECTION WITH ANY OTHER REQUEST OF
PURCHASER OR INCOME AND EXPENSE STATEMENTS, WHICH SELLER OR ITS REPRESENTATIVES
MAY HAVE DELIVERED, MADE AVAILABLE OR FURNISHED TO PURCHASER IN CONNECTION WITH
THE PROPERTY, AND PURCHASER REPRESENTS, WARRANTS AND AGREES THAT ANY SUCH
MATERIALS, QUESTIONNAIRES, DATA AND OTHER INFORMATION DELIVERED, MADE AVAILABLE
OR FURNISHED TO PURCHASER HAVE BEEN DELIVERED, MADE AVAILABLE OR FURNISHED TO
PURCHASER AS A CONVENIENCE AND ACCOMMODATION ONLY AND PURCHASER EXPRESSLY
DISCLAIMS ANY INTENT TO RELY ON ANY SUCH MATERIALS, QUESTIONNAIRES, DATA AND
OTHER INFORMATION. PURCHASER HAS ENTERED INTO THIS AGREEMENT, AFTER HAVING MADE
AND RELIED SOLELY ON ITS OWN INDEPENDENT INVESTIGATION, INSPECTION, ANALYSIS,
APPRAISAL, EXAMINATION AND EVALUATION OF THE FACTS AND CIRCUMSTANCES. PURCHASER
HAS NOT RELIED UPON ANY SUCH REPRESENTATIONS, WARRANTIES, PROMISES OR GUARANTIES
OR UPON ANY STATEMENTS MADE IN ANY INFORMATIONAL BROCHURE WITH RESPECT TO THE
PROPERTY AND HAS ENTERED INTO THIS AGREEMENT AFTER HAVING MADE AND RELIED SOLELY
ON ITS OWN INDEPENDENT INVESTIGATION, INSPECTION, ANALYSIS, APPRAISAL,
EXAMINATION AND EVALUATION OF THE FACTS AND CIRCUMSTANCES AND THE
REPRESENTATIONS AND WARRANTIES EXPRESSLY CONTAINED HEREIN.

 



--------------------------------------------------------------------------------



 



PURCHASER ACKNOWLEDGES THAT THE DESIGN AND/OR CONSTRUCTION OF THE PROPERTY MAY
NOT BE IN COMPLIANCE WITH THE AMERICANS WITH DISABILITIES ACT OF 1990, AS
AMENDED AND OTHER LAWS, AND SELLER MAKES NO REPRESENTATIONS WITH RESPECT TO
SAME. WITHOUT LIMITING THE FOREGOING, NEITHER SELLER, NOR ANY AGENT, DIRECT OR
INDIRECT PARTNER, DIRECT OR INDIRECT MEMBER, EMPLOYEE OR REPRESENTATIVE OF THE
FOREGOING HAS MADE ANY REPRESENTATION OR WARRANTY WHATSOEVER REGARDING HAZARDOUS
MATERIALS OF ANY KIND OR NATURE ON, ABOUT OR WITHIN THE PROPERTY OR THE PHYSICAL
CONDITION OF THE PROPERTY AND PURCHASER AGREES TO ASSUME THE RISK THAT ADVERSE
MATTERS, INCLUDING BUT NOT LIMITED TO, CONSTRUCTION OR DESIGN DEFECTS AND
ADVERSE PHYSICAL AND ENVIRONMENTAL CONDITIONS MAY NOT HAVE BEEN REVEALED BY
PURCHASER’S INVESTIGATIONS OR ANY OTHER INFORMATION PURCHASER HAS REVIEWED.
NOTWITHSTANDING ANY OF THE FOREGOING, THE FOREGOING REPRESENTATION OF PURCHASER
IS NOT INTENDED TO LIMIT, AND IS SUBJECT TO, THE SELLER REPRESENTATIONS.
     (b) Purchaser is a limited partnership duly formed, validly existing and in
good standing under the laws of the State of Maryland. The Person(s) executing
this Agreement on behalf of Purchaser has been duly authorized to do so and this
Agreement constitutes the valid and legally binding obligation of Purchaser,
enforceable against Purchaser in accordance with its terms;
     (c) There are no actions, suits or proceedings pending or, to the knowledge
of Purchaser, threatened in writing, against or affecting Purchaser which, if
determined adversely to Purchaser, would adversely affect its ability to perform
its obligations hereunder;
     (d) Purchaser has full right, power and authority and is duly authorized to
enter into this Agreement, to perform each of the covenants on its part to be
performed hereunder and to execute and deliver, and to perform its obligations
under all documents required to be executed and delivered by it pursuant to this
Agreement;
     (e) Neither the execution, delivery or performance of this Agreement nor
compliance herewith (a) conflicts or will conflict with or results or will
result in a breach of or constitutes or will constitute a default under (1) the
charter documents or by-laws of Purchaser, (2) to Purchaser’s knowledge, any law
or any order, writ, injunction or decree of any court or governmental authority,
or (3) any agreement or instrument to which Purchaser is a party or by which it
is bound or (b) results in the creation or imposition of any lien, charge or
encumbrance upon its property pursuant to any such agreement or instrument; and

 



--------------------------------------------------------------------------------



 



     (f) No authorization, consent or approval of any governmental authority
(including courts) is required for the execution and delivery by Purchaser of
this Agreement or the performance of its obligations hereunder.
     (g) As of the Closing Date, Purchaser will have the financial resources
necessary to consummate the transactions contemplated under this Agreement (but
nothing herein shall be construed to grant Purchaser any financing contingency.)
     (h) As of the end of the Study Period, Purchaser will have inspected (and
will be deemed to have inspected and to have knowledge of) all of the documents
referred to in this Agreement (including those made available through the Due
Diligence Materials) and any others delivered, or made available for review to
Purchaser for inspection and that in such inspection Purchaser will be deemed
not to have discovered any matter which would form the basis for a claim by
Purchaser that Seller has breached any representation, warranty or covenant of
Seller made in this Agreement; provided that the provisions of this sentence
shall not apply to the representations or warranties set forth in clauses
(b)(i), (b)(ii), (b)(iii), (b)(iv)(a), (b)(vi), (b)(vii) or (c)(v) of
Section 7.2; and provided further that the foregoing shall not diminish
Purchaser’s rights under Section 5.2. Notwithstanding anything to the contrary
set forth in this Agreement, if prior to the Closing Purchaser has or obtains
knowledge (or is deemed to have knowledge) that any of Seller’s representations
or warranties set forth in Section 7.2 are untrue in any respect, and Purchaser
nevertheless proceeds with the Closing despite such knowledge or deemed
knowledge (as opposed to exercising its rights, to the extent applicable, under
Section 10.3), then such knowledge shall be attributed to Purchaser and the
breach by Seller of the representations and warranties as to which Purchaser
shall have such knowledge shall be waived by Purchaser, such representations and
warranties shall be deemed modified to conform them to the information about
which Purchaser had or is deemed to have had such knowledge and Seller shall
have no liability to Purchaser, or its successors or assigns in respect thereof.
     Section 7.2. Seller’s Representations. Each of the entities included in the
term Seller warrants and represents to Purchaser as of the date hereof as
follows as to such entity, each given representation and warranty being made
severally by and solely by the respective Seller with respect to matters
concerning that Seller or property owned by such Seller:
     (a) Representations Concerning Seller
     (i) (A) Each Seller (other than Lyme/Houston Development I, LP) is a
limited liability company duly formed, validly existing and in good standing
under the laws of the State of Delaware and is duly registered as a foreign
limited liability company in the Commonwealth of Massachusetts;
          (B) Lyme/Houston Development I, LP is a Delaware limited partnership
duly formed, validly existing and in good standing under the laws of the State
of Delaware and is duly registered as a foreign limited partnership in the State
of Texas;
          (C) The Person(s) executing this Agreement on behalf of each Seller
has been duly authorized to do so and this Agreement constitutes the valid and
legally

 



--------------------------------------------------------------------------------



 



binding obligation of such entity, enforceable against such entity in accordance
with its terms;
     (ii) Except as set forth in the attached Schedule 7.2(b), there are no
actions, suits or proceedings pending or, to the knowledge of each Seller,
threatened in writing, against or affecting each Seller which, if determined
adversely to such entity, would adversely affect its ability to perform its
obligations hereunder;
     (iii) Each Seller has full limited liability company right, power and
authority and is duly authorized to enter into this Agreement, to perform each
of the covenants on its part to be performed hereunder and to execute and
deliver, and to perform its obligations under all documents required to be
executed and delivered by it pursuant to this Agreement;
     (iv) Except as set forth in attached Schedule 7.2(a), neither the
execution, delivery or performance of this Agreement nor compliance herewith nor
the conveyance of the Property to Purchaser (a) results or will result in a
breach of or constitutes or will constitute a default under (1) the charter
documents or by-laws of any Seller, (2) to each Seller’s knowledge, any law or
any order, writ, injunction or decree of any court or governmental authority, or
(3) subject to the Twining Notice, any matters set forth in Schedule 6.1(r) and
obtaining applicable Certificates, any agreement or instrument to which any
Seller is a party or by which any Seller is bound or (b) results in the creation
or imposition of any lien, charge or encumbrance upon its property pursuant to
any such agreement or instrument;
     (v) No authorization, consent, or approval of any governmental authority
(including courts) is required for the execution and delivery by Seller of this
Agreement or the performance of its obligations hereunder;
     (vi) Seller is not a “foreign person” as defined in Section 1445 of the
Code;
            (b) Representations Concerning the Real Property
     (i) Except as may be set forth in the attached Schedule 7.2(b), to each
Seller’s knowledge, such entity has received no written notice from any
governmental authority that there currently is any condemnation or eminent
domain proceeding pending or threatened against the Real Property,
     (ii) Except as may be set forth in the attached Schedule 7.2(b), to each
Seller’s knowledge, such entity has not received any written notice of any
pending or threatened litigation against such entity that would, in the
reasonable judgment of such entity and if determined adversely to such entity,
materially and adversely affect Purchaser or the Real Property following
Closing.
     (iii) Except as may be set forth in the attached Schedule 7.2(b), and
except as set forth in the Due Diligence Materials, to each Seller’s knowledge,
such entity has

 



--------------------------------------------------------------------------------



 



received no written notice from any governmental authority requiring the
correction of any condition with respect to the Real Property on account of a
material violation of any applicable federal, state, county or municipal law,
code, rule or regulation, which has not been cured or waived.
     (iv) To each Seller’s knowledge, (a) each applicable entity has made
available to Purchaser copies that are complete in all material respects of the
Leases, the Major Line Item Contracts, the Miscellaneous Consultant Agreements,
the Property Management Agreements, the Master Deed, the CER Declaration, the
Environmental Insurance Policies, the Other Matters, the Brokerage Agreements,
the Reports and the Permits, and except as may be set forth in the attached
Schedule 7.2(b), no written notice of default has been given under any of the
Leases, the Brokerage Agreements, the Major Line Item Contracts, the
Miscellaneous Consultant Agreements, the Property Management Agreements, the
Master Deed, the CER Declaration, the Environmental Insurance Policies or the
Other Matters either by or to any such entity alleging a material default, which
default has not been cured or waived; (b) Contractor’s Services have been listed
on the attached Schedule 7.2(b)(iv)- 7(A); (c) Architect’s Services have been
listed on the attached Schedule 7.2(b)(iv)-7(B), (d) the Leases, the Major Line
Item Contracts, the Property Management Agreements, the Master Deed, the
Environmental Insurance Policies and the CER Declaration are in full force and
effect and enforceable in accordance with their terms; and (e) assuming that
Purchaser does not assume the Seller Mortgage, the Leases, the Major Line
Item Contracts, the Miscellaneous Consultant Agreements, the Environmental
Insurance Policies, the Other Matters and the Permitted Exceptions constitute
all of the material agreements to which Seller is a party in connection with the
construction of the Major Line Item Project or the use or operation of the Real
Property that will be binding on Purchaser or the Real Property following the
Closing (to the extent assumed pursuant to the terms of this Agreement).
     (v) Rogers Street, LLC has provided or made available to Purchaser true,
correct and complete copies of the Plans and Specifications.
     (vi) Schedule 7.2(b)(iv)-4 lists all brokerage fees and expenses based upon
agreements entered into by any Seller for which Purchaser will be liable after
the Closing.
     (vii) Except as set forth in this Agreement with respect to the Twining
Notice, Seller and the Seller Parties have no commitment or legal obligation,
absolute or contingent, to any Person other than Purchaser to sell, assign,
transfer or effect a sale of any of the Property (other than inventory in the
ordinary course of business), to sell or effect a sale of capital stock or
partnership interests, as applicable, of the Seller or any Seller Party, to
effect any merger, consolidation, liquidation or dissolution or other
reorganization of Seller or any Seller Parties, or to enter into any agreement
or cause the entering into of any agreement with respect to any of the
foregoing.
     (viii) Except as set forth in Schedule 7.2(b)(viii), Seller has not
conveyed any development rights under the Master Deed or the CER Declaration.

 



--------------------------------------------------------------------------------



 



     (ix) Except as (x) set forth in deed covenants that are recorded with the
Middlesex South Registry of Deeds, (y) set forth in parking leases, notices of
which are recorded with said Deeds and (z) as may be granted to Twining in
connection with the Twining Notice, no Person has parking rights with respect to
the Kendall Square Real Property (other than agreements that are terminable by
Seller upon 30 days’ notice).
     (x) Except as set forth in Schedule 7.2(b)(x), the only Major Line Item
Contracts are the Arrowstreet Agreement and the Linbeck Contract.
         (c) Representations Concerning the Personal Property
     (i) Except as may be set forth in the attached Schedule 7.2(b), to each
Seller’s knowledge, such entity has received no written notice from any
governmental authority that there currently is any condemnation or eminent
domain proceeding pending or threatened against the Personal Property.
     (ii) Except as may be set forth in the attached Schedule 7.2(b), to each
Seller’s knowledge, such entity has not received any written notice of any
pending or threatened litigation against such entity that would, in the
reasonable judgment of such entity and if determined adversely to such entity,
materially and adversely affect Purchaser or the Personal Property following
Closing.
     (iii) Except as may be set forth in the attached Schedule 7.2(b), to each
Seller’s knowledge, such entity has received no written notice from any
governmental authority requiring the correction of any condition with respect to
the Personal Property on account of a material violation of any applicable
federal, state, county or municipal law, code, rule or regulation, which has not
been cured or waived.
     (iv) To each Seller’s knowledge, such entity has neither assigned nor
otherwise transferred its right, title or interest in and to the Personal
Property, nor does any Person hold any lien granted by Seller on the Personal
Property other than through a Seller Mortgage (which Seller Mortgage lien shall
be terminated at Closing).
     (v) The attached Schedule 7.2(c)(v) sets forth all material tangible
personal property owned or leased by Seller that is used or held for use by
Seller in connection with the operation, management, maintenance or use of the
Real Property.
     Section 7.3. Knowledge; Breach.
     (a) For all purposes of this Agreement, including Section 7.2, “knowledge”
with respect to each of the entities included in the term Seller shall mean
matters as to which David Clem, Robert L. Green or George Lightbody have actual
knowledge without any duty or responsibilities to make any inquiry, review or
investigation.

 



--------------------------------------------------------------------------------



 



     (b) As used in this Agreement the phrase “deemed to know” (or words of
similar import) shall have the following meaning: Purchaser shall be “deemed to
know” that a representation or warranty of Seller (other than the
representations or warranties set forth in clauses (b)(i), (b)(ii), (b)(iii),
(b)(iv)(a), (b)(vi), (b)(vii) or (c)(v) of Section 7.2) is untrue, inaccurate or
incorrect to the extent that this Agreement, the Reports, Due Diligence
Materials, documents, studies, reports and other information made available by
Seller to Purchaser or its agents prior to the commencement of the Restricted
Period, or any Certificate contains information which is inconsistent with such
representation or warranty.
     (c) Seller shall have the right to amend and otherwise modify the
Certificates and the Schedules and Exhibits attached hereto and amend and
otherwise modify the representations and warranties made by Seller prior to the
commencement of the Restricted Period by written notice thereof to Purchaser,
and if Purchaser fails to terminate this Agreement as provided in Section 5.2,
this Agreement shall conclusively be deemed amended to incorporate all such
amendments and modifications. Following the commencement of the Restricted
Period and prior to the Closing, Seller shall have the right to amend and
otherwise modify the Certificates and the Schedules and Exhibits attached hereto
and amend and otherwise modify the representations and warranties made by Seller
by written notice thereof to Purchaser (an “Update”). With respect to any
Update, Purchaser shall have five (5) Business Days (the “Update Termination
Period”) commencing upon Purchaser’s receipt of written notice of such Update,
during which Purchaser may terminate this Agreement (except for the Surviving
Obligations), but only on account of such Update, by written notice to Seller
and receive a refund of the Deposit. In the event that any Update Termination
Period commences less than five (5) Business Days prior to the Closing, then the
Closing may be adjourned by Purchaser for a period of up to five (5) Business
Days such that Purchaser may review such Update and the Closing shall be
adjourned until the next Business Day following the expiration of such period.
In the event that Purchaser does not terminate this Agreement during an
applicable Update Termination Period, then Purchaser shall have no right to
terminate this Agreement on account of such Update, and this Agreement shall
conclusively be deemed amended to incorporate such Update.
     (d) Seller and Purchaser agree that, each shall, subject always to
Article 10 and the limitations set forth therein, be liable for the direct, but
not consequential or punitive, damages resulting from any breach of its
representations and warranties expressly set forth in Article 7 hereof or in any
document or certificate delivered in connection herewith; provided, however,
that: (i) such representations and warranties are personal to Seller and
Purchaser and, notwithstanding any other provision of this Agreement, may not be
assigned to or enforced by any other Person; provided, however, that Purchaser
may assign the Seller Representations and Purchaser’s rights under this
Article 7 to any Permitted Assignee; and (ii) the representations and warranties
of Seller set forth in this Agreement or expressly set forth as such in any
document or certificate delivered by Seller in connection herewith shall survive
the Closing for a period of time expiring on the earlier of (x) nine (9) months
following the Closing or (y) December 31, 2007 (such period of time being the
“Claim Period”), and no action or proceeding thereon shall be valid or
enforceable, at law or in equity, unless (x) Purchaser provides written notice
of any potential claim to Seller within the Claim Period, which notice shall
describe such potential claim in reasonable detail based upon the information
available to Purchaser at such time and (y) a legal proceeding is commenced
within forty-five (45) days after Seller’s receipt of such notice.

 



--------------------------------------------------------------------------------



 



Notwithstanding the foregoing, Seller shall have no liability for any such
breach: (a) regarding which Purchaser or its attorneys, agents or consultants
are deemed to know the facts or circumstances prior to Closing; or (b) that was
disclosed in this Agreement or any exhibit hereto, in the Due Diligence
Materials, or in any other document, study or report delivered or made available
by Seller to Purchaser or its attorneys, consultants or agents at or before the
Closing (provided that the provisions of this clause (b) shall not apply to the
representations or warranties set forth in clauses (b)(i), (b)(ii), (b)(iii),
(b)(iv)(a), (b)(vi), (b)(vii) or (c)(v) of Section 7.2). Purchaser further
agrees that no claim may or shall be made for any alleged breach of any
representations or warranties made by Seller under or relating to this Agreement
unless the amount of such claim or claims, individually or in the aggregate,
exceeds the Threshold Amount, and such claim or claims shall never, individually
or in the aggregate shall never exceed the Damage Cap.
     Section 7.4 Status of Reports. Purchaser understands and acknowledges that
any Reports or other information provided to Purchaser is without any
representation or warranty, express or implied, as to the completeness or
accuracy of the facts, presumptions, conclusions or other matters contained
therein. Purchaser has been expressly advised by Seller to conduct an
independent investigation and inspection of the Property utilizing experts as
Purchaser deems to be necessary for an independent assessment of all liability
and risk with respect to the Property. Except for Seller’s Representations,
Purchaser shall rely only upon Purchaser’s own investigations and inquiries with
respect to all such liability and risk, including all liability and risk with
respect to the presence of hazardous materials in, on or around the Property.
ARTICLE 8
Closing
     Section 8.1. Closing Date. Subject to express rights to adjourn or extend
the Closing or the Closing Date as provided in this Agreement, the Closing shall
be consummated prior to 10:00 a.m. Boston, Massachusetts time on the Closing
Date. Unless the parties otherwise agree in writing, the Closing shall be
conducted through a customary escrow arrangement with the Title Company and, on
or before the Closing Date the Seller shall deliver to the Title Company the
documents listed in Section 8.2 and the Purchaser shall deliver to the Title
Company the documents and funds described in Section 8.3.
     PURCHASER RECOGNIZES THAT IT IS A MATERIAL CONDITION TO THE OBLIGATIONS OF
SELLER UNDER THIS AGREEMENT THAT THE CLOSING BE CONSUMMATED PRIOR TO 10:00 A.M.
BOSTON, MASSACHUSETTS TIME ON THE CLOSING DATE. ACCORDINGLY, PURCHASER AGREES
THAT, EXCEPT AS EXPRESSLY SET FORTH HEREIN, PURCHASER SHALL NOT BE ENTITLED TO
ANY ADJOURNMENT OF THE CLOSING, TIME BEING OF THE ESSENCE AS TO THE PERFORMANCE
OF THE OBLIGATIONS OF PURCHASER HEREUNDER ON OR PRIOR TO SUCH DATE.

 



--------------------------------------------------------------------------------



 



     Section 8.2. Seller’s Deliveries. At the Closing (or at such later time as
set forth in clause (m) below), Seller shall deliver or cause to be delivered to
Purchaser, at Seller’s sole expense, the following items, each executed and
acknowledged to the extent appropriate:
     (a) The Massachusetts Deeds and the Texas Deed;
     (b) The Assignment and Assumption of Ground Lease with respect to the
Rogers Street Real Property;
     (c) A non-foreign person affidavit sworn to by Real Property Seller as
required by Section 1445 of the Code;
     (d) Such evidence or documents as may be reasonably required by the Title
Company so that the Title Company may deliver the Title Policy without
exceptions relating to: (i) mechanics’ or materialmen’s liens; (ii) parties in
possession; and (iii) the status and capacity of Seller and the authority of the
Person or Persons who are executing the various documents on behalf of Seller in
connection with the sale of the Property to Purchaser;
     (e) A duly-executed Closing Statement;
     (f) The Assignment and Assumption Agreement;
     (g) The Tenant Estoppel Certificates, any Seller’s Estoppel Certificates,
the Rogers Street Ground Landlord’s Consent to Assignment and any other
Certificates to be delivered pursuant to Section 6.1;
     (h) The Statements and the Property Manager’s Statements;
     (i) The Post-Closing Escrow Agreement;
     (j) Any transferable bonds, warranties or guaranties that relate to the
Property and are in Seller’s possession and control, cash security for the Com
Energy letter of credit described in Section 8.4(c) and any letter of credit
security deposits delivered to Seller under the Leases, and each such document
or instrument that is reasonably required to transfer any such items to
Purchaser (and Seller shall deliver any of the foregoing directly to any lender
that Purchaser designates in writing to Seller at least five (5) Business Days
before the Closing);
     (k) A notice letter to all Tenants notifying them of the transfer of the
Leases and any security deposits and last months’ rent, so called, and the
address to which rents thereunder should be paid;
     (l) A notice letter to parties to the Brokerage Agreements, the Major Line
Item Contracts, the Miscellaneous Consultant Agreements, the Property Management
Agreements, the Environmental Insurance Policies, the Master Deed, the CER
Declaration and the Other Matters notifying them of the assignment of such
documents; and

 



--------------------------------------------------------------------------------



 



     (m) The following shall be delivered to Purchaser within ten (10) Business
Days following the Closing:
     (i) To the extent that the following are in the possession or control of
Seller, the original (or copies if only a copy is available) of the Leases, the
Miscellaneous Consultant Assignments, the Major Line Item Contracts, the
Brokerage Agreements, the Environmental Insurance Policies, the Other Matters
and any and all building plans, surveys, site plans, engineering plans and
studies, utility plans, landscaping plans, drawings and specifications,
marketing artwork, warranties book and other documentation concerning all or any
part of the Property (provided, however, Seller may keep copies of any of the
foregoing); provided however, at Purchaser’s request, Seller will provide any of
such information in electronic format, if the same is in the possession or
control of Seller unless the same is in a proprietary format of a computer
program, other computer software or under a licensing agreement that Seller is
not transferring.
     Section 8.3. Purchaser’s Deliveries. At the Closing, Purchaser shall
deliver to Seller the following items each executed and acknowledged to the
extent appropriate:
     (a) Immediately available federal funds sufficient to pay the Purchase
Price (less the Deposit and subject to apportionments and adjustments as set
forth herein) and Purchaser’s share of all escrow costs and closing expenses;
     (b) Such evidence or documents as may reasonably be required by the Title
Company evidencing the status and capacity of Purchaser and the authority of the
Person or Persons who are executing the various documents on behalf of Purchaser
in connection with the purchase of the Property;
     (c) A duly executed counterpart of the Closing Statement;
     (d) A duly executed counterpart of the Assignment and Assumption Agreement;
     (e) A duly executed counterpart of the Assignment and Assumption of Ground
Lease;
     (f) A duly executed counterpart of the Post-Closing Escrow Agreement;
     (g) Duly executed counterparts of the Statements and the Property Manager’s
Statements;
     (h) Duly executed counterparts of the Miscellaneous Consultant Consents;
and
     (i) A duly executed Thypin Guaranty Indemnity.
     Section 8.4. Costs and Prorations.
     (a) General. The following listed items allocable to the Property will be
adjusted to the payment period that includes the date of Closing and shall be
prorated between Seller and Purchaser as of the Closing Date in accordance with
this Section 8.4. All such items attributable

 



--------------------------------------------------------------------------------



 



to the period prior to the Closing Date shall be credited or charged to Seller,
and all such items attributable to the period commencing on the Closing Date
shall be credited or charged to Purchaser. The provisions of this Section 8.4
shall survive the Closing. No prorations shall be made with respect to the Major
Line Items, as such matters are treated in accordance with Section 2.2 of this
Agreement.
     (b) Rents: Rents and other charges payable by tenants under the Leases
(“Rents”) shall be apportioned as and when collected. Any Rents collected by
Purchaser (which shall include Rents collected by any agent acting for
Purchaser) subsequent to the Closing (whether due and payable prior to or
subsequent to the Closing Date) shall be adjusted as of the 11:59 p.m. on the
Closing Date (the “Adjustment Point”), and any portion thereof properly
allocable to periods prior to the Adjustment Point, net of costs of collection
properly allocable thereto, if any, shall be paid by Purchaser to Seller (or
such parties as may be directed by Seller) promptly after the collection thereof
by Purchaser, but subject to the further provisions of this Section in the case
of Rents due prior to the Adjustment Point. If prior to the Closing any entity
within the term Seller have collected any Rents (which shall include Rents
collected by any agent acting for such parties) which are properly allocable in
whole or in part to periods subsequent to the Adjustment Point, the portion
thereof so allocable to periods subsequent to the Adjustment Point, net of costs
of collection properly allocable thereto, if any, shall be credited to Purchaser
by Seller at the Closing. As used in this Section the term “costs of collection”
shall mean and include reasonable attorneys’ fees and other costs incurred by
Purchaser or Seller in collecting any Rents, but shall not include the regular
fees payable to any property manager for the Property, the payroll costs of any
of Seller’s employees or any other internal costs or overhead of Seller or
Purchaser.

  1.   Ten (10) business days prior to the Closing, Seller shall deliver to
Purchaser a list of all tenants which are delinquent in payment of Rents, which
list shall set forth the amount of each such delinquency, the period to which
each such delinquency relates and the nature of the amount due itemizing
separately, as applicable, fixed monthly rent, tax reimbursements, common area
maintenance, operating expense escalations, electric charges, charges for tenant
services, charges for overtime services, percentage rent and other charges, if
any. Any amount collected by Purchaser after the Closing Date, from tenants who
owe Rents for periods prior to the Closing Date, shall be applied (i) first, in
payment of Rents for the month in which the Closing Date occurs (the “Closing
Month”), and in payment of Rents for the periods following the Closing Month and
(ii) second, in payment of Rents for the periods preceding the Closing Month.
Each such amount, less any costs of collection (including reasonable counsel
fees) reasonably allocable thereto, shall be adjusted and prorated as provided
above, and the party who receives such amount shall promptly pay over to the
other party the portion thereof to which it is so entitled.     2.   Purchaser
shall use commercially reasonable efforts to bill and collect any delinquencies
set forth on the list delivered by Seller pursuant to this Section for a period
of six (6) months after the Closing and the amount thereof, as, when and to the
extent collected by Purchaser, shall, if due to Seller pursuant to the
provisions of this Section, be paid by Purchaser to Seller (or such parties as
directed by

 



--------------------------------------------------------------------------------



 



      Seller), less any costs of collection (including reasonable counsel fees)
reasonably allocable thereto, promptly after the collection thereof by
Purchaser. In no event shall Purchaser be obligated to institute any actions or
proceedings or to seek the eviction of any tenant in order to collect any such
delinquencies. Thereafter, Seller shall have the right to sue tenants to collect
such delinquencies and Purchaser shall cooperate (but shall not be obligated to
spend any money unless Seller have agreed to reimburse Purchaser therefor) with
Seller to the extent reasonably necessary, provided, however, Seller shall have
no right to cause any such tenant to be evicted or to exercise any other
“landlord” remedy (as set forth in the Lease) against such tenant other than to
sue for collection.     3.   Following the Closing and upon the written request
of Seller, as applicable, Purchaser shall submit or cause to be submitted to
Seller, within thirty (30) days after the end of each calendar quarter up to and
including the calendar quarter which includes the date that is six (6) months
after the Closing Date, but only so long as any delinquencies shall be owed to
Seller, a statement which sets forth all collections made by Purchaser from the
tenants which owe such delinquencies through the end of such calendar quarter.
Seller shall have the right from time to time following the Closing until ninety
(90) days after receipt by Seller of the last quarterly statement required
hereunder, at Seller’s expense, to examine and audit so much of the books and
records of Purchaser as relate to such delinquencies in order to verify the
collections reported by Purchaser in such quarterly statements.     4.  
Purchaser agrees not to waive or settle any delinquency owed in whole or in part
to Seller without the prior written consent of Seller, which consent may be
granted or withheld in Seller’s reasonable discretion.     5.   With respect to
that portion of Rents which are payable on an annual, semiannual or other
non-monthly basis, all such payments which become due after the Closing, to the
extent allocable to periods prior to the Adjustment Point, shall be paid by
Purchaser to Seller (or such parties as may be directed by Seller) promptly
after receipt thereof, subject to costs of collection, if any, properly
allocable thereto. With respect to that portion of Rents that are attributable
to payments of expenses such as common area maintenance charges, association
charges or advertising and promotional charges, such Rents shall be apportioned
based on which party paid or will pay the correlating expenses for the relevant
period. With respect to that portion of Rents which are billed on an index-based
formula or on an estimated basis during the fiscal or other period for which
paid, at the end of such fiscal or other period Purchaser shall determine
whether the items in question have been over billed or under billed (or over- or
under-estimated, as applicable). If there has been an over billing or
over-estimation and an over billed/estimated amount has been received, Seller
shall, promptly after request by Purchaser, pay to Purchaser the portion of such
over billed/estimated amount which is properly allocable to the period prior to
the Adjustment Point (to the extent such amount was actually received), and
promptly thereafter Purchaser shall reimburse the entire over billed/estimated
amount to the tenants which paid the same. If there has been an under billing or
under-estimation, the additional

 



--------------------------------------------------------------------------------



 



      amount shall be billed by Purchaser to the tenants and any amount received
by Purchaser, net of costs of collection, if any, to the extent properly
allocable to periods prior to the Adjustment Point shall promptly be paid by
Purchaser to Seller (or such parties as may be directed by Seller). In the event
that a tenant requires an audit with respect to an over-billing or under-billing
that relates to the time period prior to the Adjustment Point, Purchaser shall
promptly notify Seller and Seller may either (i) conduct such audit at its sole
cost and expense, in which case Seller shall consult with Purchaser in the
conduct of same and Purchaser shall reasonably cooperate with Seller and provide
Seller with reasonable access to any books and records reasonably necessary to
conduct such audit or (ii) decline to conduct such audit, in which case Seller
shall reimburse Purchaser for the reasonable costs incurred by Purchaser to
conduct such audit relating to the time period prior to the Adjustment Point.
Seller shall maintain all books and records that may be relevant to any audit
for the time period required by the respective Lease, and provide Purchaser and
the respective Tenant access thereto in connection with any audit that is
permitted by such Lease.     6.   Notwithstanding anything to the contrary set
forth in this Section, Seller (or such parties as may be directed by Seller)
shall be entitled to receive, and Purchaser shall pay to Seller (or such parties
as may be directed by Seller) promptly after receipt thereof, net of costs of
collection and reasonable attorneys’ fees, if any, properly allocable thereto,
(i) all amounts payable by tenants on account of all real estate and personal
property taxes, general and special assessments, water and sewer charges,
license fees and other fees and charges assessed or imposed by governmental
authorities upon the Properties (the “Impositions”) which, pursuant to the terms
of this Section, it is Seller’s obligation to pay and discharge (to the extent
Seller either paid such amounts or Purchaser received a credit therefor pursuant
to this Section), which amounts shall be apportioned between Seller and
Purchaser in the same manner as the Impositions to which they relate and
(ii) all amounts payable by tenants on account of utilities which, pursuant to
the terms of this Section, it is Seller’s obligation to pay and discharge (to
the extent Seller either paid such amounts or Purchaser received a credit
therefor pursuant to this Section), which amounts shall be apportioned between
Seller and Purchaser in the same manner as the utilities to which they relate.
Notwithstanding anything to the contrary set forth in this Section, Purchaser
shall be entitled to receive, and Seller shall pay to Purchaser promptly after
receipt thereof, net of costs of collection and reasonable attorneys’ fees, if
any, properly allocable thereto, (i) all amounts payable by tenants on account
of Impositions which, pursuant to the terms of this Section, it is Purchaser’s
obligation to pay and discharge (to the extent Purchaser either paid such
amounts or Seller received a credit therefor pursuant to this Section), which
amounts shall be apportioned between Seller and Purchaser in the same manner as
the Impositions to which they relate and (ii) all amounts payable by tenants on
account of utilities which, pursuant to the terms of this Section, it is
Purchaser’s obligation to pay and discharge (to the extent Purchaser either paid
such amounts or Seller (or a party designated by Seller) received a credit
therefor pursuant to this Section), which amounts shall be apportioned between
Seller and Purchaser in the same manner as the utilities to which they relate.

 



--------------------------------------------------------------------------------



 



  7.   Any advance rental deposits or payments held by Seller on the Closing
Date and applicable to periods of time subsequent to the Adjustment Point, and
any security deposits held by Seller on the Closing Date, together with any
interest thereon, if any, which, under the terms of the applicable Leases, is
payable to the tenants thereunder, shall be paid or credited to Purchaser at the
Closing.

     (c) Cash Security Deposits/Letters of Credit. Purchaser shall be credited
at Closing with: (i) all cash security or other deposits held by or on behalf of
Seller with respect to the Property (other than any security deposits held in
the form of a letter of credit or other non-cash security); (ii) any rent
prepaid beyond the Closing Date; and (iii) any interest earned as of the Closing
on cash security deposits or prepaid rent held by or on behalf of Seller, to the
extent that such interest is refundable to Tenants under the terms of the
applicable Lease or applicable law. The cost of transferring any letter of
credit security deposits and the letter of credit described in the following
sentence shall be divided evenly between Seller and Purchaser. Reference is made
to that certain letter of credit in the amount of One Million Dollars
($1,000,000) with respect to CES matters which Kendall Square LLC has provided
and which is secured by One Million Dollars ($1,000,000) of cash held as
collateral by the issuing bank. Such cash collateral on account of such letter
of credit shall be conveyed to Purchaser along with the other property of
Kendall Square LLC at Closing. On account of such cash collateral transfer a
credit of One Million Dollars ($1,000,000) shall be provided to Seller at
Closing. Notwithstanding the foregoing, if Purchaser can effectuate an
arrangement with the beneficiary of such letter of credit prior to Closing such
that (x) Purchaser provides replacement security to such Person and (y) the
Seller’s letter of credit is returned to Seller at Closing, then no such cash
collateral transfer or credit to Seller shall be required at Closing. Seller
shall reasonably cooperate with Purchaser in Purchaser’s efforts to provide such
replacement security to such Person.
     (d) Taxes. All real estate taxes assessed against the Real Property shall
be prorated between Seller and Purchaser on an accrual basis based upon the
actual current tax bill. If the most recent tax bill received by Seller before
the Closing is not the actual current tax bill, then Seller and Purchaser shall
initially prorate the taxes at the Closing by applying 100% of the tax rate for
the period covered by the most current available tax bill to the latest assessed
valuation, and shall reprorate the taxes retroactively when the actual current
tax bill is then available. All real estate taxes accruing before the Closing
shall be charged to Seller and all such taxes accruing on and after the Closing
shall be charged to Purchaser. Any refunds of real estate taxes made after the
Closing shall first be applied to the unreimbursed third-party costs incurred by
Seller or Purchaser in obtaining the refund, then shall be paid to Seller (for
the period prior to the Closing) and to Purchaser (for the period commencing on
and after the Closing). If any proceeding to determine the assessed value of the
Real Property or the real estate taxes payable with respect to the Real Property
has been commenced before the Effective Date and shall be continuing as of the
Closing, Seller shall be authorized to continue to prosecute such proceeding and
Purchaser agrees to cooperate as reasonably requested with Seller and to execute
any and all documents reasonably requested by Seller in furtherance of the
foregoing. Notwithstanding anything herein to the contrary, Seller shall be
liable for any “rollback” or similar taxes on the Houston Real Property
resulting from any exemption claimed by Seller with respect to the Houston Real
Property at any time during which such Houston Real Property was owned by
Seller.

 



--------------------------------------------------------------------------------



 



     (f) Lease Expenses. Seller shall pay all Seller Lease Expenses and
Purchaser shall pay all Purchaser Lease Expenses. At Closing, Purchaser shall
reimburse Seller for any and all Purchaser Lease Expenses to the extent the same
have been paid by Seller prior to Closing. In addition, at Closing, Purchaser
shall assume Seller’s obligations to pay, when due (whether on a stated due date
or by acceleration) any Lease Expenses unpaid as of the Closing including
without limitation the commissions listed on the attached Schedule 7.2(b)(iv)-4
to become due as therein provided, and Purchaser hereby agrees to indemnify,
defend and hold Seller harmless from and against any and all claims for such
Lease Expenses which remain unpaid for any reason at the time of Closing, which
obligations of Purchaser shall survive the Closing. Each party shall make
available to the other all records, bills, vouchers and other data in such
party’s control verifying Lease Expenses and the payment thereof. With respect
to any construction management fees due to Seller as the landlord under the
Leases, all such fees shall be prorated between Seller and Purchaser as of the
Closing based upon the information available to the parties at such time, with
the actual amount thereof subsequently determined (based on the actual
expenditures made during the month in which the Closing occurs on which such
fees are based divided by 30 and then multiplied by the number of days in the
month prior to and including the date of Closing) and appropriate adjustment
made pursuant to Section 8.4(n) below.
     (g) Utilities. Utilities and fuel charges, including water, telephone,
sewer, steam, electricity, gas, oil charges and any assignable deposits with
utility companies will be adjusted on the basis of current bills and readings
obtained by Seller prior to the Closing, with appropriate adjustments pursuant
to Section 8.4(n) below made based on actual readings and invoices closer to the
Closing and reasonably extrapolated to be as of the Closing.
     (h) License and Permit Fees. Assignable license and permit fees.
     (i) Expenses of Operation. Other expenses of operation and similar items,
including without limitation, advertising and marketing expenses.
     (j) Customary Apportionments. Any other operating expenses and any other
items relating to the Real Property which, in accordance with customary business
practice, customarily would be apportioned between sellers and buyers of real
estate. Notwithstanding the foregoing, Seller shall pay all costs of procuring
and recording all instruments necessary to be delivered or recorded in order to
place title to the Real Property in the condition required hereunder at the
Closing.
     (k) CER Declaration. Any common area maintenance charges with respect to
the Kendall Square Real Property which are payable under the CER Declaration
described in Schedule 4.1.
     (l) Rogers Street Ground Lease. Any amounts payable by Rogers Street, LLC
as the tenant under the Rogers Street Ground Lease (based on amounts Rogers
Street, LLC claims are due without regard to the Thypin Rent Dispute).
     (m) Bills and Invoices. Except as otherwise specifically provided in this
Agreement or in any other written agreement that may be entered into between
Seller and Purchaser, Seller

 



--------------------------------------------------------------------------------



 



has paid or will pay in full, prior to Closing (but subject to apportionment
hereunder), all bills and invoices for labor, goods, material and services of
any kind relating to the Real Property and utility charges (except if and to the
extent such utility charges are billed directly to tenants), that are due and
payable on or prior to the Closing, and Purchaser will pay in full, after the
Closing (but subject to apportionment hereunder), all bills and invoices for
labor, goods, material and services of any kind relating to the Real Property
and utility charges (except if and to the extent such utility charges are billed
directly to tenants), that are due and payable after Closing.
     (n) Closing Statement. Purchaser and Seller shall cooperate to produce
prior to the Closing Date a schedule of prorations and closing costs that is as
complete and accurate as reasonably possible (the “Closing Statement”). If any
of the aforesaid prorations cannot be calculated accurately on the Closing Date,
then they shall be estimated to the extent possible as of the Closing and
calculated as soon after the Closing Date as is feasible. All adjustments to
initial estimated prorations shall be made by the parties with due diligence and
cooperation within sixty (60) days following the Closing, or such later time as
may be required to obtain necessary information for proration, by prompt cash
payment to the party yielding a net credit from such prorations from the other
party. So long as the parties have reasonably cooperated with respect to such
adjustments, the provisions of this Section 8.4 shall survive the Closing
through the final day of the calendar year following the calendar year in which
the Closing occurs, and after such period neither Seller nor Purchaser shall
have any further rights or obligations under this Section 8.4.
     (o) Closing Costs. Purchaser and Seller shall each pay their own legal fees
related to the preparation of this Agreement and all documents required to
settle the transaction contemplated hereby. Purchaser shall pay (i) all costs
associated with its due diligence, including the cost of appraisals,
architectural, engineering, credit and environmental reports, (ii) all title
insurance premiums and charges and all title examination costs, and (iii) all
survey costs. Seller shall pay (i) all documentary stamp taxes owing with
respect to the Deeds and the Assignment and Assumption of Ground Lease, and
(ii) the cost of recording the Deeds and, if any, the Assignment and Assumption
of Ground Lease. Purchaser and Seller shall each pay one-half of the Escrow
Agent’s fees for acting as escrow agent. All other customary real property
purchase and sale closing costs shall be paid by Seller or Purchaser in
accordance with the custom in the jurisdiction where the Real Property is
located.
ARTICLE 9
Real Estate Commission
     Section 9.1. Commissions. If and when, but only if and when, the Closing is
completed and the Purchase Price is paid in full, Seller shall be obligated to
pay a real estate commission and/or brokerage fee to Seller’s Broker(s) in
accordance with a separate agreement between Seller and Seller’s Broker(s).
Seller’s Broker(s) shall indemnify Seller and Purchaser against all claims,
costs and liability relating to any broker or other Person claiming by, through
or under Seller’s Broker(s). By execution of this Agreement, Seller’s Broker(s)
agrees to the foregoing matters. Seller and Purchaser respectively shall
indemnify and hold harmless the other on account of all claims of any other
brokers or finders claiming by, through, under or on account of dealings with
them in any way related to this purchase and sale, including, without
limitation,

 



--------------------------------------------------------------------------------



 



reasonable attorneys’ fees and disbursements incurred by the indemnified party.
The provisions of this paragraph shall survive the Closing or termination of
this Agreement.
ARTICLE 10
Termination and Default
     Section 10.1. Failure to Perform by Seller. Notwithstanding anything to the
contrary contained in this Agreement, if Seller fails to perform in any material
respect any covenant of Seller, as applicable, in accordance with the terms of
this Agreement or if any of Seller’s Representations shall not be true, correct
and complete in any material respect upon Closing, except (a) for changes due to
the operation of the Real Property occurring prior to Closing which are not
prohibited by this Agreement (therefore there is no breach), (b) if the dollar
amount of the damages resulting from any breach of representation or failure to
perform any covenant together with all dollar amounts of all other damages
resulting from any breach of representation or failure to perform any other
covenant is less than Two Hundred Thousand Dollars ($200,000) (in which case the
breach is deemed waived by Purchaser, the “Threshold Amount”) or (c) if
otherwise waived by Purchaser, then Purchaser’s sole and exclusive remedy shall
be either: (i) if and only if the breach by Seller is a breach of any of
Seller’s covenants hereunder, sue for specific performance with respect to the
performance of same, subject to any limitations expressly set forth in this
Agreement; (ii) terminate this Agreement at the Closing (as it may be adjourned
under this Agreement) in which event this Agreement, without further action of
the parties, shall become null and void and no party shall have any further
rights or obligations under this Agreement, except for the return of the Deposit
to the Purchaser and the Surviving Obligations; or (iii) waive such default and
proceed to Closing without any reduction in, abatement of, or credit against the
Purchase Price; if Purchaser fails to make any such election, Purchaser shall be
deemed to have elected the remedy set forth in Section 10.1(iii).
     Section 10.2. Notice to Seller. Notwithstanding anything herein to the
contrary, Purchaser shall give Seller written notice specifying any failure to
perform by Seller of any of Seller’s covenants hereunder or breach of any Seller
Representation hereunder, which notice shall be given within five (5) Business
Days of the date Purchaser obtains actual knowledge of such breach or failure to
perform (or on or prior to the Closing Date, if the date Purchaser obtains such
actual knowledge is within 5 Business Days of the Closing Date); if Purchaser
fails to deliver such notice within such five-day period (or by Closing, if
earlier), such failure or breach shall be deemed waived by Purchaser. Upon
receipt of such notice, Seller shall have until Closing (and may adjourn the
Closing for up to sixty (60) days if such adjournment is reasonably necessary to
cure such breach or failure to perform) to cure such breach or failure to
perform. At the option of Seller, Seller may cure such breach or failure to
perform by giving Purchaser a credit against the Purchase Price at the Closing
for a reasonable estimate of the dollar amount to cure same if quantifiable in
excess of the Threshold Amount, but such credit shall only be that amount that
exceeds the Threshold Amount.

 



--------------------------------------------------------------------------------



 



     Section 10.3. Failure to Perform by Purchaser.
     (a) Notwithstanding anything to the contrary contained in this Agreement,
if Purchaser fails to perform in accordance with the terms of this Agreement, or
materially breaches its representations or warranties (such failure or breach
shall also be deemed a failure of a condition precedent to Seller’s obligations
to consummate their respective obligations under this Agreement), the Deposit
shall be forfeited to Seller as liquidated damages (which shall be Seller’s sole
and exclusive remedy against Purchaser), at which time this Agreement shall be
null and void and no party shall have any rights or obligations under this
Agreement, except for the Surviving Obligations. Seller and Purchaser
acknowledge and agree that (i) the Deposit is a reasonable estimate of and bears
a reasonable relationship to the damages that would be suffered and costs
incurred by Seller as a result of having withdrawn the Property from sale and
the failure of Closing to occur due to a default of Purchaser under this
Agreement; (ii) the actual damages suffered and costs incurred by Seller as a
result of such withdrawal and failure to close due to a default of Purchaser
under this Agreement would be extremely difficult and impractical to determine;
(iii) Purchaser seeks to limit its liability under this Agreement to the amount
of the Deposit in the event this Agreement is terminated and the transaction
contemplated by this Agreement does not close due to a default of Purchaser
under this Agreement; and (iv) the Deposit shall be and constitutes valid
liquidated damages; provided, however, Purchaser and Seller agree that the
liquidated damages do not apply to any indemnity obligation of the Purchaser
under this Agreement.
     (b) Notwithstanding anything herein to the contrary, Seller shall give
Purchaser written notice specifying any failure to perform by Purchaser of any
of Purchaser’s covenants hereunder or breach of any of Purchaser’s
representations and warranties hereunder, which notice shall be given within
five (5) Business Days of the date Seller obtains actual knowledge of such
breach or failure to perform (or on or prior to the Closing Date, if the date
Seller obtains such actual knowledge is within five (5) Business Days of the
Closing Date); if Seller fails to deliver such notice within such five-day
period (or by Closing, if earlier), such failure or breach shall be deemed
waived by Seller. Upon receipt of such notice, Purchaser shall have until
Closing (and may adjourn the Closing for up to five (5) Business Days if such
adjournment is reasonably necessary to cure such breach or failure to perform)
to cure such breach or failure to perform. The provisions of this
Section 10.3(b) shall not apply to any failure of Purchaser to perform at
Closing, which shall be a default under this Agreement for which no notice and
cure period is provided.
     Section 10.4. Damage Cap. Notwithstanding anything to the contrary
contained in this Agreement, and subject to the limitation of Purchaser’s
remedies set forth in Section 10.1, the maximum aggregate liability of the
Seller in the aggregate for any and all damages or Claims hereunder or in
connection herewith, including without limitation, any Claims for
indemnification hereunder and Claims under any documents delivered in connection
herewith, shall be Five Million Five Hundred Thousand Dollars ($5,500,000) (the
“Damage Cap”); provided, however, that Seller shall not have any liability for
any such damages or Claims until the aggregate amount of same is in excess of
the Threshold Amount (in which case the amount of said damages or Claims up to
the Threshold Amount are deemed waived by Purchaser); and provided further, that
Seller shall not be liable for any consequential, special, punitive or indirect
damages. The provisions of this Section 10.4 shall survive Closing or earlier
termination of this Agreement.

 



--------------------------------------------------------------------------------



 



     Section 10.5. Post-Closing Escrow. As security for Seller’s obligations, if
any, during the Claim Period, at the Closing Seller shall either (i) deposit in
an account designated by the Escrow Agent an amount equal to the Damage Cap in
immediately available funds, or (ii) deliver to the Escrow Agent a letter of
credit in a form reasonably acceptable to Purchaser in the stated amount of the
Damage Cap (such funds, together with any interest earned thereon, net of
investment costs, or such Letter of Credit, the “Post-Closing Escrow Funds”).
Such Post-Closing Escrow Funds shall be held by Escrow Agent pursuant to the
Escrow Instructions in the form attached hereto as Schedule 10.5 (the
“Post-Closing Escrow Agreement”) until the expiration of the Claim Period
(unless, prior to the expiration of the Claim Period, a claim for such
Post-Closing Escrow Funds is made by Purchaser, in which event the Post-Closing
Escrow Funds shall continue to be held in accordance with the terms of the
Post-Closing Escrow Agreement) and disbursed in accordance with the terms of
such Post-Closing Escrow Agreement.
     SECTION 10.6. RELEASE. WITHOUT LIMITING ANY PROVISION IN THIS AGREEMENT,
SELLER AND PURCHASER, FOR THEMSELVES AND THEIR SUCCESSORS AND ASSIGNS AND THEIR
AFFILIATES, HEREBY RELEASE AND FOREVER DISCHARGE EACH OTHER AND EACH OTHER’S
DIRECT AND INDIRECT OWNERS, AND THE MANAGERS, MEMBERS, PARTNERS, BENEFICIAL
OWNERS, OFFICERS, DIRECTORS, EMPLOYEES, ATTORNEYS AND AGENTS, RESPECTIVELY, OF
THE FOREGOING, FROM ANY AND ALL CLAIMS, ACTS, DEBTS, DEMANDS, ACTIONS, CAUSES OF
ACTION, SUITS, SUMS OF MONEY, GUARANTIES, BONDS, COVENANTS, CONTRACTS, ACCOUNTS,
AGREEMENTS, PROMISES, REPRESENTATIONS, RESTITUTIONS, OMISSIONS, VARIANCES,
DAMAGES, OBLIGATIONS, COSTS, ENVIRONMENTAL RELEASES, RESPONSE ACTIONS, FEES AND
LIABILITIES OF EVERY NAME AND NATURE WHATSOEVER, BOTH AT LAW AND IN EQUITY,
KNOWN AND UNKNOWN (ANY OF THE FOREGOING, A “CLAIM”), WHICH THEY AND THEIR
SUCCESSORS AND ASSIGNS MAY NOW OR HEREAFTER HAVE WITH RESPECT TO MATTERS
EXISTING AS OF THE CLOSING DATE AGAINST ANY OTHER PARTY AND EACH OTHER’S DIRECT
OR INDIRECT OWNERS, OR THE MANAGERS, MEMBERS, PARTNERS, BENEFICIAL OWNERS,
OFFICERS, DIRECTORS, EMPLOYEES, ATTORNEYS OR AGENTS, RESPECTIVELY, OF THE
FOREGOING, ARISING IN CONNECTION WITH OR IN ANY MANNER RELATED TO THIS
AGREEMENT, THE PROPERTY, OR THE TRANSACTIONS CONTEMPLATED HEREBY, EXCEPTING
SOLELY THE SURVIVING OBLIGATIONS AND OBLIGATIONS ARISING UNDER THE ASSIGNMENT
AND ASSUMPTION AGREEMENT AND ANY OTHER INSTRUMENT OR AGREEMENT DELIVERED IN
CONNECTION WITH THE CLOSING.
     SECTION 10.7. SURVIVAL. The provisions of this Article 10 shall survive the
Closing or earlier termination of this Agreement.

 



--------------------------------------------------------------------------------



 



ARTICLE 11
Miscellaneous
     Section 11.1. Entire Agreement. This Agreement constitutes the entire
agreement between the parties hereto with respect to the transactions
contemplated herein, and it supersedes all prior discussions, understandings or
agreements between the parties. All Exhibits and Schedules attached hereto are a
part of this Agreement and are incorporated herein by reference.
     Section 11.2. Binding On Successors and Assigns. Subject to Section 11.3,
this Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns.
     Section 11.3. No Assignment . Neither this Agreement nor any interest
hereunder shall be assigned or transferred by Seller or Purchaser; provided,
however, that Purchaser may assign its rights hereunder at Closing to any
Permitted Assignee, and Purchaser may designate one or more Related Entities or
Joint Venture Entities to take title to all or any portion of the Property and
to execute and deliver the documents to be executed and delivered by Purchaser
hereunder in connection with the Closing. For purposes of clarity, Purchaser
shall have the right to assign its right to take title to all or any portion of
the Property under this Agreement to one or more Related Entities or Joint
Venture Entities solely for the purposes of such entity taking title to all or
any portion of the Property and executing such documents, but the Purchaser
named herein (i.e., BioMed Realty, L.P.) shall not be released hereunder and
shall continue to be liable for all covenants and obligations of “Purchaser”
hereunder and shall execute and deliver at Closing any required instruments and
documents that “Purchaser” (as opposed to such Related Entities or Joint Venture
Entities) may be required to deliver hereunder. The parties acknowledge that
this will result in the execution of additional conveyancing documents. As used
in this Agreement, the term “Purchaser” shall be deemed to include the initial
Purchaser and any permitted designee of the initial Purchaser and all such
Purchaser entities shall be jointly and severally liable under this Agreement.
Subject to the foregoing, this Agreement shall inure to the benefit of and shall
be binding upon Seller and Purchaser and their respective successors and
assigns.
     Section 11.4. Waiver. The excuse or waiver of the performance by a party of
any obligation of the other party under this Agreement shall only be effective
if evidenced by a written statement signed by the party so excusing or waiving.
No delay in exercising any right or remedy shall constitute a waiver thereof,
and no waiver by Seller or Purchaser of the breach of any covenant of this
Agreement shall be construed as a waiver of any preceding or succeeding breach
of the same or any other covenant or condition of this Agreement.
     Section 11.5. Governing Law.
     This Agreement shall be governed and interpreted in accordance with the
laws of the Commonwealth of Massachusetts, without giving effect to the
conflicts of laws principles thereof. EACH OF THE PARTIES HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO
TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING

 



--------------------------------------------------------------------------------



 



TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY. Any legal action or
proceeding with respect to this Agreement or any of the transactions
contemplated herein may be brought in the courts of the State of Massachusetts
located in the County of Suffolk or of the United States of America for the
District of Massachusetts, and, by execution and delivery of this Agreement,
each of the parties hereto hereby accepts generally and unconditionally, the
exclusive jurisdiction of the aforesaid courts. Each of the parties hereto
hereby irrevocably waives, in connection with any such action or proceeding, any
objection, including, without limitation, any objection to the laying of venue
or based on the grounds of forum non conveniens, which it may now or hereafter
have to the bringing of any such action or proceeding in such respective
jurisdictions.
     Section 11.6. Counterparts. This Agreement may be executed, including
executed by facsimile or electronic signature, in any number of counterparts and
it shall be sufficient that the signature of each party appear on one or more
such counterparts. All counterparts shall collectively constitute a single
agreement. A facsimile or electronic signature to this Agreement shall be
sufficient to prove the execution hereof by any Person.
     Section 11.7. Notices. All notices or other communications required or
provided to be sent by either party shall be in writing and shall be: (i) sent
by United States Postal Service, certified mail, return receipt requested,
(ii) sent by any nationally known overnight delivery service for next day
delivery, (iii) delivered in person or (iv) sent by facsimile (with a copy
delivered by any of the methods set forth in the foregoing (i), (ii) and (iii)).
All notices shall be deemed to have been given upon receipt. All notices shall
be addressed to the parties at the addresses below:

         
 
  To Seller:   At the address set forth first above
 
       
 
  with a copy to:   Lyme Properties, LLC
 
      23 Main Street
 
      Hanover, New Hampshire 03755
 
      Attn: George Lightbody
 
      Fax: 603.643.0331
 
       
 
  and with a copy to:   Lyme Properties, LLC
 
      23 Main Street
 
      Hanover, New Hampshire 03755
 
      Attn: David Clem
 
      Fax: 603.643.0331
 
       
 
  and with a copy to:   The Lyme Timber Company
 
      16 On the Common
 
      P.O. Box 266
 
      Lyme, New Hampshire 03768
 
      Attn: David Roby
 
      Fax: 617.225.2133
 
       

 



--------------------------------------------------------------------------------



 



         
 
  and with a copy to:   DLA Piper US LLP
 
      33 Arch Street, 26th Floor
 
      Boston, Massachusetts 02110
 
      Attn: Daniel A. Taylor, Esq.
 
      Fax: 617.406.6100
 
       
 
  and with a copy to:   Pillsbury Winthrop Shaw Pittman LLP
 
      1650 Tysons Boulevard
 
      McLean, Virginia 22102-4859
 
      Attn: David L. Miller, P.C.
 
      Fax: 703.770.7901
 
       
 
  To Purchaser:   At the address set forth first above
 
       
 
  with a copy to:   Latham & Watkins LLP
 
      600 West Broadway, Suite 1800
 
      San Diego, California 92101
 
      Attn: Steven Levine, Esq.
 
      Fax: 619.696.7419

     Any address or name specified above may be changed by notice given to the
addressee by the other party in accordance with this Section 11.7. The inability
to deliver notice because of a changed address of which no notice was given as
provided above, or because of rejection or other refusal to accept any notice,
shall be deemed to be the receipt of the notice as of the date of such inability
to deliver or rejection or refusal to accept. Any notice to be given by any
party hereto may be given by the counsel for such party.
     Section 11.8. Attorneys’ Fees. In the event of a proceeding or action by
one party against the other party with respect to the interpretation or
enforcement of this Agreement, the prevailing party shall be entitled to recover
reasonable costs and expenses including reasonable attorneys’ fees and expenses,
whether at the investigative, pretrial, trial or appellate level. The prevailing
party shall be determined by the court based upon an assessment of which party’s
major arguments or position prevailed.
     Section 11.9. IRS Real Estate Sales Reporting. Purchaser and Seller hereby
agree that the Escrow Agent shall act as “the person responsible for closing”
the transaction which is the subject of this Agreement pursuant to Section
6045(e) of the Code and shall prepare and file all informational returns,
including IRS Form 1099-S, and shall otherwise comply with the provisions of
Section 6045(e) of the Code.
     Section 11.10. Time Periods. Any reference in this Agreement to the time
for the performance of obligations or elapsed time shall mean consecutive
calendar days, months, or years, as applicable. In the event the time for
performance of any obligation hereunder expires on a day that is not a Business
Day, the time for performance shall be extended to the next Business Day.

 



--------------------------------------------------------------------------------



 



     Section 11.11. Modification of Agreement. No modification of this Agreement
shall be deemed effective unless expressly provided for herein or in writing
expressly purporting to modify or amend this Agreement and signed by both Seller
and Purchaser.
     Section 11.12. Descriptive Headings; Word Meaning. The descriptive headings
of the paragraphs of this Agreement are inserted for convenience only and shall
not control or affect the meaning or construction of any provisions of this
Agreement. Words such as “herein”, “hereinafter”, “hereof” and “hereunder” when
used in reference to this Agreement, refer to this Agreement as a whole and not
merely to a subdivision in which such words appear, unless the context otherwise
requires. The singular shall include the plural and the masculine gender shall
include the feminine and neuter, and vice versa, unless the context otherwise
requires. The word “including” shall not be restrictive and shall be interpreted
as if followed by the words “without limitation.”
     Section 11.13. Time of the Essence. Time is of the essence of this
Agreement and all covenants and deadlines hereunder. Without limiting the
foregoing, Purchaser and Seller hereby confirm their intention and agreement
that time shall be of the essence of each and every provision of this Agreement,
notwithstanding any subsequent modification or extension of any date or time
period that is provided for under this Agreement. The agreement of Purchaser and
Seller that time is of the essence of each and every provision of this Agreement
shall not be waived or modified by any conduct of the parties, and the agreement
of Purchaser and Seller that time is of the essence of each and every provision
of this Agreement may only be modified or waived by the express written
agreement of Purchaser and Seller that time shall not be of the essence with
respect to a particular date or time period, or any modification or extension
thereof, which is provided under this Agreement.
     Section 11.14. Construction of Agreement. This Agreement shall not be
construed more strictly against one party than against another merely by virtue
of the fact that it may have been prepared primarily by counsel for one of the
parties, it being recognized that each of Purchaser and Seller have contributed
substantially and materially to the preparation of this Agreement. Other than
contemporaneous instruments executed and delivered of even date, if any, this
Agreement contains all of the agreements between the parties relating in any way
to the premises and supersedes all prior agreements and dealings between them.
There are no oral agreements between the parties relating to this Agreement or
the premises. The enumeration of specific examples of a general provision shall
not be construed as a limitation of the general provision. Unless a party’s
approval or consent is required by the express terms of this Agreement not to be
unreasonably withheld, such approval or consent may be withheld in the party’s
sole discretion. Nothing herein shall be construed as creating the relationship
between the parties of principal and agent, or of partners or joint venturers or
any relationship other than seller and buyer. This Agreement and all consents,
notices, approvals and all other related documents may be reproduced by any
party by any electronic means or by facsimile, photographic, microfilm,
microfiche or other reproduction process and the originals may be destroyed; and
each party agrees that any reproductions shall be as admissible in evidence in
any judicial or administrative proceeding as the original itself (whether or not
the original is in existence and whether or not reproduction was made in the
regular course of business), and that any further reproduction of such
reproduction shall likewise be admissible. If any payment in

 



--------------------------------------------------------------------------------



 



the nature of interest provided for in this Agreement shall exceed the maximum
interest permitted under controlling law, as established by final judgment of a
court, then such interest shall instead be at the maximum permitted interest
rate as established by such judgment.
     Section 11.15. Limitations on Liability. Notwithstanding anything to the
contrary in this Agreement, and subject always to any additional limitations on
Seller’s liability set forth elsewhere in this Agreement: (a) Purchaser’s
recourse against any party included within the term Seller under this Agreement
or any agreement, document, certificate or instrument delivered by such party
hereunder, or under any law, rule or regulation relating to the Property, shall
be limited to such party’s interest in the Property (or, following the Closing,
to the net proceeds of the sale of the Property actually received by such
party); (b) the liability of each party that constitutes Seller shall not be
joint and several but shall only relate to the property that is being sold by
each respective party that constitutes Seller; and (c) in no event shall any of
the Seller Parties have any personal liability hereunder or otherwise. The
acceptance of the Deeds, the Assignment and Assumption of Ground Lease, and all
other performance of Seller at the Closing shall constitute full performance of
all of Seller’s obligations hereunder other than the Surviving Obligations.
     Section 11.16. Severability The parties hereto intend and believe that each
provision in this Agreement comports with all applicable local, state and
federal laws and judicial decisions. If, however, any provision in this
Agreement is found by a court of law to be in violation of any applicable local,
state, or federal law, statute, ordinance, administrative or judicial decision,
or public policy, or if in any other respect such a court declares any such
provision to be illegal, invalid, unlawful, void or unenforceable as written,
then it is the intent of all parties hereto that, consistent with and with a
view towards preserving the economic and legal arrangements among the parties
hereto as expressed in this Agreement, such provision shall be given force and
effect to the fullest possible extent, and that the remainder of this Agreement
shall be construed as if such illegal, invalid, unlawful, void, or unenforceable
provision were not contained herein, and that the rights, obligations, and
interests of the parties under the remainder of this Agreement shall continue in
full force and effect.
     Section 11.17. No Recording. The provisions hereof shall not constitute a
lien on the Property. Neither Purchaser nor its agents or representatives shall
record or file this Agreement or any notice or memorandum hereof in any registry
of deeds or registry district of the Land Court, including without limitation
any lis pendens. If Purchaser breaches the foregoing provision, this Agreement
shall, at Seller’s election, terminate, and Seller shall retain the Deposit in
accordance with Section 10.2 in addition to such other remedies Seller may have
at law or in equity. Purchaser hereby irrevocably appoints Seller as its true
and lawful attorney-in-fact, coupled with an interest, for the purpose of
executing and recording such documents and performing such other acts as may be
necessary to terminate any recording or filing of this Agreement in violation of
this provision.
     Section 11.18. No Implied Agreement. Neither Seller nor Purchaser shall
have any obligations in connection with the transaction contemplated by this
Agreement unless each of Seller and Purchaser, each acting in its sole
discretion, elects to execute and deliver this Agreement to the other parties.
No correspondence, course of dealing or submission of drafts or

 



--------------------------------------------------------------------------------



 



final versions of this Agreement between Seller and Purchaser shall be deemed to
create any binding obligations in connection with the transaction contemplated
hereby, and no contract or obligation on the part of Seller or Purchaser shall
arise unless and until this Agreement is fully executed by each of Seller and
Purchaser. Once executed and delivered by Seller and Purchaser, this Agreement
shall be binding upon them notwithstanding the failure of Escrow Agent or any
broker or other Person to execute this Agreement.
     Section 11.19. Environmental Release by Purchaser. Without limiting any
provision in this Agreement, Purchaser, for itself and any of its successors and
assigns and their affiliates, hereby irrevocably and absolutely waives its right
to recover from, and forever releases and discharges, and covenants not to file
or otherwise pursue any legal action (whether based on contract, statutory
rights, common law or otherwise) against, any Seller Party with respect to any
and all suits, actions, proceedings, investigations, demands, claims,
liabilities, obligations, fines, penalties, liens, judgments, losses, injuries,
damages, settlement expenses or costs of whatever kind or nature, whether direct
or indirect, known or unknown, contingent or otherwise (including any action or
proceeding brought or threatened or ordered by any governmental authority),
including, without limitation, attorneys’ and experts’ fees and expenses, and
investigation and remediation costs that may arise on account of or in any way
be connected with any Property or any portion thereof including, without
limitation, the physical, environmental and structural condition of the Property
or any law or regulation applicable thereto, or any other matter relating to the
use, presence or discharge of Hazardous Materials on, under, in, above or about
the Property. For purposes of this Agreement, the term “Hazardous Materials”
means any substance, chemical, compound, product, solid, gas, liquid, waste,
byproduct, pollutant, contaminant or other material that is hazardous, toxic,
ignitable, corrosive, carcinogenic or otherwise presents a risk of danger to
human, plant or animal life or the environment or that is defined, determined or
identified as such in any federal, state or local law, rule or regulation
(whether now existing or hereafter enacted or promulgated) and any judicial or
administrative order or judgment, in each case relating to the protection of
human health, safety and/or the environment, including, but not limited to, any
materials, wastes or substances that are included within the definition of (A)
“hazardous waste” in the federal Recourse Conservation and Recovery Act; (B)
“hazardous substances” in the federal Comprehensive Environmental Response,
Compensation and Liability Act; (C) “pollutants” in the federal Clean Water Act;
(D) “toxic substances” in the federal Toxic Substances Control Act; (E) “oil or
hazardous materials” in the laws or regulations of any state or commonwealth,
and (F) any substance, material, waste, pollutant or contaminant listed or
defined as hazardous or toxic under any Environmental Law. The term
“Environmental Laws” includes without limitation the Resource Conservation and
Recovery Act and the Comprehensive Environmental Response Compensation and
Liability Act and other federal laws governing the environment as in effect on
the date of this Agreement, together with their implementing regulations,
guidelines, rules or orders as of the date of this Agreement, and all state,
regional, county, municipal and other local laws, regulations, ordinances, rules
or orders that are equivalent or similar to the federal laws recited above or
that purport to regulate Hazardous Materials. The provisions of this
Section 11.19 shall survive the Closing or any termination of this Agreement.
     Section 11.20. Regulation S-X. Seller shall, and shall request that their
accountants, assist Purchaser, at Purchaser’s request and sole cost and expense
(which costs and expenses Purchaser covenants to pay promptly when due), by
providing information relating to the

 



--------------------------------------------------------------------------------



 



Property and its operation that may be reasonably necessary for Purchaser to
produce the financial statements required under Rule 3-14 of regulation S-X of
the U.S. securities laws (including providing a letter in the form attached
hereto as Schedule 11.20). In addition to the above, Seller shall otherwise
reasonably cooperate with Purchaser concerning the foregoing. Subject to
Seller’s obligations with respect to its representations and warranties
hereunder, Purchaser agrees to indemnify the Seller Parties and hold them
harmless from and against any and all Claims arising out of the preparation or
use by Purchaser of any such information provided by Seller or Seller’s
accountants pursuant to this Section 11.20 (but excluding any Claims arising out
of the mere discovery of information by Purchaser). The provisions of this
Section 11.20 shall survive the Closing or any termination of this Agreement.
     Section 11.21. Indemnification Procedures.
     (a) For purposes of this Section 11.21 the term “Asserting Party” shall
mean the party against whom a Claim is asserted and who seeks indemnification
under this Agreement, and the term “Defending Party” shall mean the party from
whom indemnification is sought under this Agreement.
     (b) If a Claim is made against the Asserting Party which the Asserting
Party believes to be covered by the Defending Party’s indemnification obligation
under this Agreement, the Asserting Party shall promptly notify the Defending
Party of the Claim and, in such notice, shall offer to the Defending Party the
opportunity to assume the defense of the Claim within ten (10) Business Days
after receipt of the notice (with counsel reasonably acceptable to the Asserting
Party). If the Defending Party timely elects to assume the defense of the Claim,
the Defending Party shall do so on behalf of both the Asserting Party and the
Defending Party, unless both the Asserting Party and the Defending Party are
named in the same litigation and representation of both of them by the same
counsel would be inappropriate.
     (c) If the Defending Party timely elects to assume the defense of the
Claim, the Defending Party shall have the right to settle the Claim on any terms
it considers reasonable as long as the settlement shall not require the
Asserting Party to render any performance or pay any consideration without its
consent and provides for an unconditional release from all liability with
respect to such Claim of the Asserting Party.
     (d) If the Defending Party fails timely to elect to assume the defense of
the Claim, or if the Defending Party timely elects to assume the defense of the
Claim but thereafter fails to defend the Claim with diligence and continuity,
the Asserting Party shall have the right, after giving prior written notice to
the Defending Party, to take over the defense of the Claim and to settle the
Claim on any terms it considers reasonable. Any such settlement shall be valid
as against the Defending Party.
     (e) If the Defending Party assumes the defense of a Claim, the Asserting
Party may employ its own counsel but such employment shall be at the sole
expense of the Asserting Party. If the Defending Party assumes the defense of a
Claim but the same counsel may not represent both the Asserting Party and the
Defending Party, or if the Defending Party fails timely to assume the defense of
the Claim or, after having elected to assume the defense fails to defend the

 



--------------------------------------------------------------------------------



 



Claim with diligence and continuity, the Asserting Party may employ its own
counsel and such employment shall be at the sole expense of the Defending Party.
     (f) Whether or not the Defending Party elects to assume the defense of a
Claim, the Defending Party shall cooperate with the Asserting Party in the
defense of the Claim. If the Defending Party elects to assume the defense of a
Claim, the Asserting Party will cooperate with the Defending Party in such
defense.
     (g) If the Asserting Party is obligated to pay amounts for which it is
entitled to be indemnified hereunder, then Defending Party shall be obligated,
unless such amounts shall be reimbursed to the Asserting Party within ten
(10) days of demand therefor, to pay interest on such amounts thereafter until
paid at a per annum rate equal to 2% above the rate announced as its “prime
rate” by Citibank, N.A. (or any successor bank thereto).
     (h) If the Asserting Party is obligated to perform repairs or other work in
connection with any Claims for which it is entitled to indemnification hereunder
then, except in the case of any emergency situation which involves immediate
threat of damage or injury to persons or property (as to which no such notice
shall be required to be given until the earliest practicable opportunity), the
Asserting Party shall give a written notice to Defending Party setting forth the
general nature of such repairs or other work and, if the Defending Party fails
to commence or, in the case of the foregoing emergency situation assume the
continuation of such repairs or other work within ten (10) days after such
written notice or, having commenced such repairs or other work, fails to
diligently prosecute such repairs or other work to completion, then such
Asserting Party shall be entitled to (and shall at all times) perform such
repair or other work in a manner which a reasonable and prudent owner of
properties similar to the Property located where such Property is located would
cause such work to be performed.
     (i) The provisions of this Section 11.21 shall survive the Closing or
termination of this Agreement for so long as and be applicable to any indemnity
herein that survives the Closing or termination of this Agreement.
     Section 11.22. Existing Loans.
     Purchaser may elect to assume Seller’s existing mortgage financing with
respect to the Kendall Square South Garage, the Rogers Street Real Property and
the Houston Real Property. Seller will reasonably cooperate with Purchaser (at
no cost to Seller) regarding such efforts. If Purchaser so assumes such
financing, then (a) Purchaser shall receive a credit for the principal amount of
such loan, interest accrued thereon and unpaid through the Closing Date and any
other amounts due and payable, but unpaid, on the Closing Date allocable to such
loan and (b) Seller shall receive a credit (and Purchaser shall be debited) for
all amounts in reserve and/or impound accounts held by the lender under such
financing as of the Closing Date, to the extent that all of Seller’s rights in
such amounts are transferred to the Purchaser in connection with such
assumption. In connection with any such assumption, prior to Closing Seller
shall be presented with evidence reasonably acceptable to Seller that the
obligations and liabilities of Seller and any guarantor of such loan shall be
discharged and released effective as of the Closing.

 



--------------------------------------------------------------------------------



 



     Section 11.23. New Lender. Seller (at no cost or liability to Seller or any
Seller Parties) shall reasonably cooperate with Purchaser in Purchaser’s efforts
to engage a New Lender in connection with the transactions contemplated herein.
The foregoing shall in no regard constitute a financing contingency.
     Section 11.24. Further Assurances. In case at any time after the Closing
Date any reasonable further action is necessary to carry out the purposes of
this Agreement, including, without limitation, the transfer of the Property to
Purchaser and obtaining all customary post-closing consents, Seller and
Purchaser will take or cause to be taken such further action (including the
execution and delivery of such further instruments and documents) as the other
party reasonably may request, all without further consideration.
[The balance of this page has intentionally been left blank. Signature pages
follow.]

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, Seller and Purchaser hereto have executed this Agreement as
of the date first written above.

                          SELLER:
 
                        ROGERS STREET, LLC, a Delaware limited liability company
 
                        By:   The Lyme Timber Company, a New Hampshire limited  
  partnership, its sole Manager
 
                            By:   Woodland Management Associates LLC, a
New Hampshire limited liability company,
Its General Partner
 
                                By:   /s/ GEORGE LIGHTBODY                  
 
              Name:   George Lightbody
 
              Its:   CFO
 
              Date:   1/28, 2007
 
                   

                          LYME/HOUSTON DEVELOPMENT I, LP, a
Delaware limited partnership
 
                        By: Lyme/Houston I, LLC, a Delaware
limited liability company, its General Partner
 
                            By:   Lyme Properties LLC, a New Hampshire
limited liability company, its Manager
 
                                By:   /s/ GEORGE LIGHTBODY                  
 
              Name:   George Lightbody
 
              Its:   CFO
 
              Date:   1/28, 2007

                          KENDALL SQUARE LLC
 
                            By:   Lyme Properties LLC, a New Hampshire
limited liability company, its Manager
 
                                By:   /s/ GEORGE LIGHTBODY                  
 
              Name:   George Lightbody
 
              Its:   CFO
 
              Date:   1/28, 2007

 



--------------------------------------------------------------------------------



 



                  PURCHASER:
 
                BIOMED REALTY, L.P.
 
                By:   /s/ GARY A. KREITZER          
 
      Name:  
Gary A. Kreitzer
 
      Title:  
Executive Vice President
 
      Date:  
Jan 29, 2007
 
                By:   /s/ JONATHAN P. KLASSEN          
 
      Name:  
Jonathan P. Klassen
 
      Title:  
Vice President
 
      Date:  
Jan 29, 2007

                  BROKER:
 
                Lyme Properties LLC
 
                By:   /s/ GEORGE LIGHTBODY          
 
      Name:   George Lightbody
 
      Its:   CFO

 